 



Exhibit 10.41
AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY AND ESCROW INSTRUCTIONS
THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(“Agreement”) between GREIT — 525 AND 600 B STREET, LP, a Virginia limited
partnership (“Seller”), and HINES-SUMISEI US CORE OFFICE PROPERTIES, LP, a
Delaware limited partnership (“Buyer”), is made and entered into as of the date
this Agreement is executed by both Seller and Buyer (the “Effective Date”), with
reference to the following facts:

  A.   Seller owns a certain fee simple interest in real property located in San
Diego County, California, and more specifically described in Exhibit A attached
hereto, improved by a 22-story office and retail building (the “Building”)
containing approximately 423,546 rentable square feet of space and an attached
5-story parking garage, and commonly known as Golden Eagle Plaza, and such other
assets, as the same are herein described.     B.   Subject to the terms and
conditions contained in this Agreement, Seller desires to sell to Buyer, and
Buyer desires to purchase from Seller the Land and the associated assets.

     NOW, THEREFORE, in consideration of the mutual covenants, premises and
agreements herein contained, the parties hereto do hereby agree as follows:

1.   Purchase and Sale.

  1.1.   The purchase and sale includes, and at Close of Escrow (hereinafter
defined) Seller shall sell, assign, grant and transfer to Buyer, all of Seller’s
right, title, estate and interest in and to all of the following (hereinafter
sometimes collectively, the “Property”):

  1.1.1.   The Land described on Exhibit A attached hereto, together with (i)
all easements, privileges and rights belonging or in any way appurtenant to the
Land, (ii) any land lying in the bed of any street, road, alley or right-of-way,
open or closed, adjacent to or abutting the Land, and (iii) any and all air
rights, subsurface rights, development rights, entitlements, wastewater
capacities and credit reservations, and water rights pertaining to the Land (all
of the foregoing being collectively referred to herein as the “Land”);    
1.1.2.   All structures, buildings, improvements, machinery, fixtures, and
equipment affixed or attached to the Land, all gas and electric systems,
lighting, heating, ventilating, and air conditioning equipment and systems,
elevators, radiators, incinerators, furnaces, hot water heaters, water,

 



--------------------------------------------------------------------------------



 



      sewage, and plumbing systems, fire protection and security systems, and
all other fixtures attached to the Land and buildings (collectively, the
“Improvements”, and together with the Land, the “Real Property”);     1.1.3.  
All leases (the “Leases”), including associated amendments, with all persons
(“Tenants”) leasing the Real Property or any part thereof now existing or
hereafter entered into in accordance with the terms hereof prior to Close of
Escrow, together with all security deposits and other deposits in the possession
or control of Seller or its affiliates (or their respective agents,
representatives and/or employees), and all of Seller’s right, title and interest
in and to all guarantees, letters of credit and other similar credit
enhancements providing additional security for such Leases;     1.1.4.   All
tangible and intangible personal property owned by Seller located on or used in
connection with the Real Property, including, specifically, without limitation,
all sculptures, paintings and other artwork, all equipment, furniture, tools and
supplies, all plans and specifications and other architectural and engineering
drawings, if any, with respect to the Land and the Improvements, and any other
personal property and all related intangibles as are owned by Seller and
currently located in, on or about and are used for the operation, maintenance,
administration or repair of the Real Property, including Seller’s interest, if
any, in the name “Golden Eagle Plaza” (the “Personal Property”);     1.1.5.   To
the extent assignable, all Contracts (as defined below) and Commission
Agreements (as defined below) as of the Effective Date and that are entered into
by Seller after the date of this Agreement and prior to the Closing in
accordance with the terms of this Agreement, in each case to the extent approved
by Buyer in accordance with Section 5.2 below, but excluding any Contracts and
Commission Agreements terminated by Seller on or before the Closing in
accordance with Section 5.2 and the Existing Management Agreement (as defined
below) terminated by Seller on or before the Closing in accordance with
Section 7.1.6; and     1.1.6.   To the extent transferable, all building
permits, certificates of occupancy and other certificates, permits, consents,
authorizations, variances or waivers, dedications, subdivision maps, licenses
and approvals from any governmental or quasi-governmental agency, department,
board, commission, bureau or other entity or instrumentality relating to the
Property (the “Permits”).

2.   Purchase Price.       Subject to the charges, prorations and other
adjustments set forth in this Agreement, the total Purchase Price of the
Property shall be One Hundred Sixteen Million Eight Hundred

2



--------------------------------------------------------------------------------



 



    Thousand and No/100 Dollars ($116,800,000.00) (the “Purchase Price”),
payable as follows:

  2.1.   Deposit/Further Payments.

  2.1.1.   Concurrent with Opening of Escrow (as hereinafter defined), Buyer
shall deposit into Escrow (as hereinafter defined) the amount of Four Million
and No/100 Dollars ($4,000,000.00) (the “Deposit”), in the form of a wire
transfer payable to Chicago Title Insurance Company, 700 Flower Street, Suite
920, Los Angeles, California 90017(the “Escrow Holder”) — Terry Gervasi, escrow
officer, 213.488.4379 (phone) — 213.612.4110 (fax). Escrow Holder shall place
the Deposit into an interest bearing money market account at a bank or other
financial institution reasonably satisfactory to Buyer. If Buyer terminates (or
is deemed to have terminated) this Agreement for any reason during the
Inspection Period (as hereinafter defined), the Deposit and all interest earned
thereon shall be returned to Buyer. If the Closing occurs, the Deposit and all
interest earned thereon shall be credited to Buyer’s account at the Close of
Escrow.     2.1.2.   On or before Close of Escrow, Buyer shall deposit into
Escrow the balance of the Purchase Price, by wire transfer payable to Escrow
Holder.

3.   Title to Property.

  3.1.   Title Insurance.         Escrow Holder will obtain a Form B 1970 ALTA
Extended Coverage Owner’s Policy of Title Insurance (the “Title Policy”) issued
to Buyer from Chicago Title Insurance Company or any other nationally recognized
title company Buyer, in its sole discretion, selects (the “Title Company”) in
the amount of the Purchase Price. The Title Policy shall insure that fee simple
title in the Property is vested in Buyer, subject only to the Permitted
Exceptions (hereafter defined).     3.2.   Procedure for Approval of Title.    
    During the Inspection Period, Buyer shall review and approve the Title
Documents (hereinafter defined) and the Survey (hereinafter defined). If the
Title Documents or Survey reflect or disclose any defect, exception or other
matter affecting the Property (“Title Defects”) that is unacceptable to Buyer,
then prior to the expiration of the Inspection Period, Buyer shall provide
Seller with written notice of such Title Defects. Within three (3) business days
after receipt of Buyer’s written notice of Title Defects, Seller may, at its
sole option, notify Buyer and Escrow Holder, in writing, of Seller’s election to
cure or remove any or all of such Title Defects to Buyer’s satisfaction prior to
the Close of Escrow, and provide sufficient evidence of Seller’s ability to so
cure or remove such Title

3



--------------------------------------------------------------------------------



 



      Defects. Notwithstanding the foregoing, and without any obligation of
further written notice by either party, Buyer hereby objects to (i) any and all
Title Defects caused by or on behalf of Seller and arising during the period
from and after the expiration of the Inspection Period and prior to the Close of
Escrow (“Seller Title Defects”) and (ii) any and all monetary liens and
encumbrances (other than liens for non-delinquent general real property taxes)
(“Monetary Defects”), and Seller, at its sole cost and expense, hereby agrees to
cause all such Seller Title Defects and Monetary Defects to be cured and removed
from title to the Property prior to or at the Close of Escrow. Prior to the
Close of Escrow, Seller shall cause to be cured or removed to Buyer’s
satisfaction, all Title Defects Seller elected to cure or remove pursuant to
this Section 3.2 (including, without limitation, all Seller Title Defects and
Monetary Defects), and Seller’s failure to do so shall constitute a default by
Seller hereunder. Unless Seller provides written notice to Buyer within the
aforementioned three (3) business day period that Seller elects to cure or
remove any particular Title Defects (other than any Seller Title Defects and
Monetary Defects), Seller shall be deemed to have elected not to cure or remove
such Title Defects, and Buyer shall be entitled, as Buyer’s sole and exclusive
remedies, either (i) to terminate this Agreement and to obtain a refund of the
Deposit and all interest earned thereon by providing written notice of
termination to Seller and returning the Due Diligence Items (hereinafter
defined) before the later to occur of (A) the end of the Inspection Period, or
(B) that date which is three (3) business days after Seller’s notice (or deemed
election) not to cure such Title Defects, or (ii) to waive Buyer’s objections to
such Title Defects (other than any Seller Title Defects and Monetary Defects)
and to close this transaction as otherwise contemplated herein. If Buyer shall
fail to timely terminate this Agreement in accordance with item (i) of the
immediately preceding sentence, then all matters shown on the Survey or
described in the Title Report (hereinafter defined), except for Seller Title
Defects, Monetary Defects and any Title Defects that Seller has agreed to cure
in writing, shall be deemed “Permitted Exceptions”.

4.   Due Diligence Items.

  4.1.   Seller shall deliver to Buyer upon the Effective Date the following
items (collectively with the items set forth in Section 4.2 below, the “Due
Diligence Items”):

  4.1.1.   The most recent existing ALTA survey of the Property (as Buyer may
elect, at its expense, to have updated, the “Survey”);     4.1.2.   A copy of
Seller’s existing title policy;     4.1.3.   A current preliminary title report
or title commitment (the “Title Report”) for the issuance of the Title Policy
from the Title Company, together with legible and complete copies of all
documents constituting exceptions to

4



--------------------------------------------------------------------------------



 



      the title as reflected in the Title Report (collectively referred to
hereinafter as the “Title Documents”);     4.1.4.   A schedule of all service
contracts, Commission Agreements (as defined below) and Existing Management
Agreements (as defined below) affecting the Property;     4.1.5.   A schedule of
all Security Deposits and Non-Cash Security Deposits (as each is defined below)
in the possession or control of Seller or its affiliates (or the agents,
representatives and/or employees of Seller or its affiliates);     4.1.6.  
Copies of all (i) service contracts, warranties, guaranties, maintenance,
repair, supply, consulting or other agreements affecting the Property
(collectively, the “Contracts”); (ii) lease brokerage agreements, leasing
commission agreements or other agreements providing for payments of any amounts
for leasing activities or procuring tenants with respect to the Property or any
portion or portions thereof (the “Commission Agreements”); and (iii) agreements
currently in effect relating to the management and leasing of the Property (the
“Existing Management Agreement”, in each case to the extent the same are in the
possession or control of Seller or its affiliates (or the agents,
representatives and/or employees of Seller or its affiliates);     4.1.7.   A
current certified rent roll (the “Rent Roll”) and delinquency report, both dated
as near as possible to the Effective Date but in no event more than fifteen
(15) days prior to the Effective Date;     4.1.8.   Any and all capital
expenditure budgets and reports, to the extent the same are in the possession or
control of Seller or its affiliates (or the agents, representatives and/or
employees of Seller or its affiliates);     4.1.9.   A schedule of all current
or pending litigation with respect to the Property or any part, thereof, if any;
    4.1.10.   Copies of any correspondence to or from governmental agencies to
the extent the same are in the possession or control of Seller or its affiliates
(or the agents, representatives and/or employees of Seller or its affiliates);  
  4.1.11.   Copies of unaudited financial statements covering the period of
Seller’s ownership of the Property;     4.1.12.   Copies of (i) the property tax
assessments and tax bills for the past three (3) calendar years, (ii) insurance
policies and premiums, (iii) utility statements and contracts and (iv) operating
expense reconciliations and base year calculations with supporting documentation
for all Tenants, to

5



--------------------------------------------------------------------------------



 



      the extent the same are in the possession or control of Seller or its
affiliates (or the agents, representatives and/or employees of Seller or its
affiliates);     4.1.13.   A copy of Guarantor’s current financial statement;  
  4.1.14.   Copies of any and all Leases (including any and all amendments,
riders, licenses, work letters, inducement letters, side letters, indemnity and
reimbursement agreements, and similar agreements) and copies of all guaranties
and letters of credit relating thereto or required thereby, all sublease
approvals, consents and related agreements and copies of all subleases to the
extent the same are in the possession or control of Seller or its affiliates (or
the agents, representatives and/or employees of Seller or its affiliates);    
4.1.15.   A schedule of all outstanding Leasing Costs (hereinafter defined); and
    4.1.16.   An inventory of all Personal Property located on the Property,
used in the maintenance of the Property or stored for future use at the Property
and an inventory of all furniture and appliances used in the units, if any.

  4.2.   Seller shall make the following available for inspection by Buyer
during ordinary business hours at Seller’s management office:

  4.2.1.   All site plans, leasing plans, as-built plans, area calculations,
surveys, drawings, plans and specifications (ADA, architectural, engineering,
landscaping, interiors, etc.), construction documents, computerized or CAD
documents and electronic files, mechanical, engineering, physical inspection,
electrical, structural, soils, geotechnical, foundation, seismic and similar
reports and/or audits relative to the Property in the possession of Seller or
its authorized representatives or agents, if any;     4.2.2.   Any and all
documentation which is in the possession of Seller or its authorized
representatives or agents in connection with the environmental condition of the
Property (including all Phase I and, if applicable, Phase II assessments and
reports, all asbestos, air quality and mold reports and studies and any
remediation or monitoring plans);     4.2.3.   Copies of any and all
certificates of occupancy, permits, governmental entitlements/approvals and
similar documents in the possession of Seller or its authorized representatives
or agents;     4.2.4.   The Tenant files, books and records relating to the
ownership and operation of the Property; and

6



--------------------------------------------------------------------------------



 



  4.2.5.   Copies of all maintenance schedules, records or reports relating to
the Property.

From and after the Effective Date until the Closing, Buyer may reasonably
request additional items in connection with its Inspections and Seller shall
promptly deliver or make available such additional items to the extent the same
are in the possession or control of Seller or its affiliates (or the agents,
representatives and/or employees of Seller or its affiliates), but such requests
during such period shall not operate to extend the Inspection Period.

5.   Inspections.       Buyer, at its sole expense, shall have the right to
conduct feasibility, environmental, engineering and physical studies or other
tests, as well as to conduct studies to evaluate the legal, financial and
operational documentation of the Property (collectively, the “Inspections”) at
any time during the Inspection Period (hereinafter defined). Buyer, and its duly
authorized agents or representatives, shall be permitted to enter upon the
Property at all reasonable times during the Inspection Period in order to
conduct engineering studies, soil tests, tenant interviews and any other
Inspections and/or tests that Buyer may deem necessary or advisable. Buyer must
arrange all Inspections of the Property with Seller at least twenty-four (24)
hours in advance of any Inspections. Seller shall also make available for
inspection by Buyer copies of the Due Diligence Items listed in Section 4 above.
In the event that the review and/or Inspection conducted pursuant to this
paragraph shows any fact, matter or condition to exist with respect to the
Property that is unacceptable to Buyer, or if Buyer is otherwise dissatisfied
with the Property for any or no reason, in Buyer’s sole subjective discretion,
then Buyer shall be entitled, as its sole and exclusive remedies, to (1)
terminate this Agreement and obtain a refund of the Deposit plus all accrued
interest thereon, or (2) waive the objection, and close the transaction as
otherwise contemplated herein. Buyer agrees to promptly discharge any liens that
may be imposed against the Property as a result of the Inspections and to
defend, indemnify and hold Seller harmless from all, claims, suits, losses,
costs, expenses (including without limitation court costs and attorneys’ fees),
liabilities, judgments and damages incurred by Seller as a result of any
Inspections, other than to the extent arising from (i) any act or omission of
Seller or its employees, representatives, agents or consultants, or (ii) any
pre-existing liabilities, conditions or other matters merely discovered by Buyer
or its employees, representatives, agents or consultants (e.g., latent
environmental contamination, latent construction or other physical defects or
conditions, etc.). Buyer’s indemnification obligations hereunder shall expressly
exclude consequential or punitive damages. Said indemnification obligations
shall survive the Closing or earlier termination of this Agreement for a period
of one (1) year.

  5.1.   Approval.

  5.1.1.   Buyer shall have from the Effective Date through and including
July 1, 2005 (the “Inspection Period”) to approve or disapprove the Inspections.
If Buyer shall fail to notify Seller and Escrow Holder of its approval of the

7



--------------------------------------------------------------------------------



 



      Inspections in writing within the Inspection Period, the condition of the
Property shall be deemed disapproved, and this Agreement and the Escrow shall
automatically terminate, whereupon the Deposit and all interest earned thereon
shall be immediately returned to Buyer, and Buyer shall not be entitled to
purchase the Property, Seller shall not be obligated to sell the Property to
Buyer and the parties shall be relieved of any further obligation to each other
with respect to the Property, except as provided in Section 5 above.     5.1.2.
  Notwithstanding anything to the contrary contained herein, Buyer hereby agrees
that, in the event this Agreement is terminated for any reason, upon written
request from Seller, Buyer shall promptly and at its sole expense return to
Seller all Due Diligence Items which have been delivered by Seller to Buyer in
connection with the Inspections, along with copies of all reports, drawings,
plans, studies, summaries, surveys, maps and other data prepared by third
parties relating to the Property, subject to restrictions on Buyer’s ability to
make any such materials available to Seller that are imposed in any agreement
with a third party consultant preparing any such reports or materials (the
“Buyer’s Reports”); provided, however, that delivery of such copies and
information by Buyer shall be without warranty or representation whatsoever,
express or implied, including without limitation, any warranty or representation
as to ownership, accuracy, adequacy or completeness thereof or otherwise. Buyer
shall cooperate with Seller at no expense to Buyer in order to obtain a waiver
of any such limitations.     5.1.3.   Notwithstanding any contrary provision of
this Agreement, Buyer acknowledges that Seller is not representing or warranting
that any of the Due Diligence Items prepared by third parties are accurate or
complete, such as the Survey, engineering reports and the like. Seller advises
Buyer to independently verify the facts and conclusions set forth therein,
provided however, Seller warrants that it has no knowledge of any material
errors or misstatements in such information regarding the Property.

  5.2.   Contracts; Commission Agreements. On or before the end of the
Inspection Period, Buyer will designate in a written notice to Seller which
Contracts and Commission Agreements Buyer will assume and which Contracts and
Commission Agreements must be terminated by Seller at Closing (and Buyer agrees
not to designate for such termination any Contract or Commission Agreements that
require more than thirty (30) days notice of termination be given to the other
party thereto). Taking into account any credits or prorations to be made
pursuant to Section 6.7 for payments coming due after Closing but accruing prior
to Closing, Buyer will assume the obligations arising from and after the Closing
under those Contracts and Commission

8



--------------------------------------------------------------------------------



 



      Agreements which Buyer has designated will not be terminated. Seller,
without cost to Seller, shall terminate at Closing all Contracts and Commission
Agreements that are not so assumed.

6.   Escrow.

  6.1.   Opening.         The purchase and sale of the Property shall be
consummated through an escrow (“Escrow”) to be opened with Escrow Holder within
two (2) business days after the Effective Date. Escrow shall be deemed to be
opened as of the date fully executed copies (or counterparts) of this Agreement
are delivered to Escrow Holder by Buyer and Seller (“Opening of Escrow”). This
Agreement shall be considered as the Escrow instructions between the parties,
with such further instructions as Escrow Holder shall require in order to
clarify its duties and responsibilities. If Escrow Holder shall require further
Escrow instructions, Escrow Holder may prepare such instructions on its usual
form. Such further instructions shall be promptly signed by Buyer and Seller and
returned to Escrow Holder within three (3) business days of receipt thereof. In
the event of any conflict between the terms and conditions of this Agreement and
such further instructions, the terms and conditions of this Agreement shall
control.     6.2.   Close of Escrow.

  6.2.1.   Escrow shall close (“Close of Escrow” or “Closing”) on July 15, 2005,
subject to Seller’s options to extend such Closing date pursuant to and in
accordance with the provisions of Section 9.

  6.3.   Buyer Required to Deliver.         Buyer shall deliver to Escrow the
following:

  6.3.1.   Concurrently with the Opening of Escrow, the Deposit;     6.3.2.   On
or before Close of Escrow, the payment required by Section 2.1.2, subject to the
Closing adjustments, credits and prorations contemplated hereby;     6.3.3.   On
or before Close of Escrow, such other documents as Title Company may reasonably
require from Buyer in order to issue the Title Policy;     6.3.4.   An original
counterpart executed by Buyer of an assignment and assumption agreement (the
“Assignment and Assumption Agreement”) in substantially the form attached hereto
as Exhibit B, whereby Seller

9



--------------------------------------------------------------------------------



 



      assigns and conveys to Buyer all of Seller’s right, title and interest in
and to the Leases, the Contracts and the Permits;     6.3.5.   A counterpart
Closing statement (the “Closing Statement”) setting forth the Purchase Price and
all amounts charged against Buyer pursuant to Section 6.7 of this Agreement.

  6.4.   Seller Required to Deliver.         On or before Close of Escrow,
Seller shall deliver to Escrow the following:

  6.4.1.   A duly executed and acknowledged grant deed, conveying fee simple
title to the Property in favor of Buyer, in substantially the form attached
hereto as Exhibit D (the “Grant Deed”);     6.4.2.   An executed certificate of
non-foreign status, in form reasonably acceptable to Buyer, and a duly executed
California Form 593-C (Real Estate Withholding Certificate) or its then-current
equivalent, stating that Seller is exempt from any withholding of Seller’s
proceeds from the sale of the Property under the California Revenue and Taxation
Code;     6.4.3.   A bill of sale of the Personal Property, if any, without
warranty (the “Bill of Sale”), in favor of Buyer and duly executed by Seller, in
substantially the form attached hereto as Exhibit C;     6.4.4.   An original
counterpart executed by Seller of the Assignment and Assumption Agreement;    
6.4.5.   A counterpart Closing Statement setting forth the Purchase Price and
all amounts charged against Seller pursuant to Section 6.7 of this Agreement;  
  6.4.6.   Such other documents as Title Company may reasonably require from
Seller in order to issue the Title Policy;     6.4.7.   A letter from Seller
addressed to each Tenant informing such Tenant of the change in ownership and
directing that future rent payments be made to Buyer (the “Tenant Letters”);    
6.4.8.   [Intentionally deleted];     6.4.9.   All Non-Cash Security Deposits
(defined below) in accordance with Section 6.7.1(e);

10



--------------------------------------------------------------------------------



 



  6.4.10.   Such reasonable and customary owner’s affidavit and indemnities for
mechanics’ liens and other matters, in each case as may be required by the Title
Company to issue the Policy;     6.4.11.   The Guaranty (as defined below) set
forth in Section 25 hereof, duly executed by Guarantor for the benefit of Buyer;
and     6.4.12.   A copy of corporate Resolutions, certified by the Secretary or
Assistant Secretary thereof to be in force and unmodified as of the date and
time of Closing, authorizing the transactions contemplated herein (including the
Guaranty), the execution and delivery of the documents required hereunder
(including the Guaranty), and designating the signatures of the persons who are
to execute and deliver all such documents on behalf of Seller and Guarantor or
such other documentation as Buyer or Buyer’s title insurer may reasonably
require to establish that this Agreement, the transaction contemplated herein,
and the execution and delivery of the documents required hereunder (including
the Guaranty), are duly authorized, executed and delivered.

      The documents delivered by Seller pursuant to Section 6.4 above shall
hereinafter collectively be referred to as the “Closing Documents”.         On
the Close of Escrow, Seller shall deliver to Buyer the following:

  6.4.13.   All keys to all buildings and other improvements located on the
Property, combinations to any safes thereon, and security devices therein in
Seller’s possession; and     6.4.14.   All records and files relating to the
ownership, management or operation of the Property, including, without
limitation, all insurance policies, all security contracts, originals of all
Leases (to the extent in Seller’s possession or control), all Tenant files
(including correspondence), property tax bills, and all general ledgers,
invoices, check copies and calculations used to prepare statements of rental
increases under the Leases and statements of common area charges, insurance,
property taxes and other charges which are paid by Tenants.

  6.5.   Buyer’s Costs.         At Closing, Buyer shall pay the following:

  6.5.1.   One-half (1/2) of Escrow Holder’s fees, costs and expenses;

11



--------------------------------------------------------------------------------



 



  6.5.2.   The cost of the “ALTA portion” of the Title Policy and any
endorsements (other than those which are Seller’s obligation under Section 6.6.2
below) thereto requested by Buyer;     6.5.3.   Any cost of updating the
existing Survey, to the extent not previously paid by Buyer;     6.5.4.  
Buyer’s attorneys’ fees; and     6.5.5.   All other costs customarily borne by
purchasers of real property in San Diego, California;

  6.6.   Seller’s Costs.         At Closing, Seller shall pay (or provide Buyer
with a credit) for the following:

  6.6.1.   One-half (1/2) of Escrow Holder’s fees, costs and expenses;    
6.6.2.   The cost of the “CLTA portion” of the Title Policy and, if requested in
order to insure over any title defect that Seller elected to or is required to
cure, any endorsement thereto to insure over such title defect;     6.6.3.   The
cost of recording the Grant Deed and such other instruments as the Title Company
may consider necessary to be recorded;     6.6.4.   General prorated general
real estate taxes and assessments;     6.6.5.   The amount of any special
assessments due as of the Closing;     6.6.6.   Prorated charges for Contracts
and any other obligations assumed by Buyer and any other operating expense items
for which payments are made in arrears;     6.6.7.   Prorated prepaid rents,
parking fees and charges, and other charges prepaid under the Leases;     6.6.8.
  Security Deposits (other than Non-Cash Security Deposits) in accordance with
Section 6.7.1(e);     6.6.9.   Any and all costs and expenses associated with
the transfer, reissuance or amendment of any letters of credit or similar
security for the Leases as required by Section 6.7.1(e) below;     6.6.10.   All
costs and expenses required to release and discharge fully all Seller Title
Defects and Monetary Defects (including, without limitation, any and

12



--------------------------------------------------------------------------------



 



      all prepayment, yield maintenance, defeasance and other costs and expenses
associated therewith);     6.6.11.   The cost of any real estate transfer tax,
deed tax, stamp fee or conveyance fee, including all city or county transfer
taxes and conveyance fees;     6.6.12.   All brokerage fees payable in
connection with this transaction, as required by Section 21 of this Agreement;  
  6.6.13.   All tenant inducements, improvement costs, tenant improvement
allowances, brokerage commissions and other costs and expenses relating to the
Leases which are Seller’s obligation under this Agreement;     6.6.14.  
Seller’s attorneys’ fees; and     6.6.15.   All other costs not itemized above
which are customarily borne by sellers of real property in San Diego,
California.

  6.7.   Prorations.

  6.7.1.   Items to be Prorated. The following shall be prorated between Seller
and Buyer as of the Close of Escrow, with the Buyer being deemed the owner of
the Property as of the Close of Escrow:

     (a) Taxes and Assessments. All non-delinquent real property taxes,
assessments and other governmental impositions of any kind or nature, including,
without limitation, any special assessments or similar charges, unless the same
do not constitute Permitted Exceptions hereunder (collectively, “Taxes”), which
relate to the tax year within which the Closing occurs based upon the actual
number of days in the tax year. With respect to any portion of the Taxes which
are payable by any Tenant directly to the authorities, no proration or
adjustment shall be made. The proration for Taxes shall be based upon the most
recently issued tax bill for the Property. If the most recent tax bill is not
for the current tax year, then the parties shall reprorate within thirty (30)
days of the receipt of the tax bill for the current tax year. Upon the Close of
Escrow and subject to the adjustment provided above, Buyer shall be responsible
for real estate taxes and assessments on the Property payable from and after the
Close of Escrow. In no event shall Seller be charged with or be responsible for
any increase in the Taxes on the Property resulting from the sale of the
Property to Buyer or from any improvements made or leases entered into after the
Close of Escrow. Notwithstanding the foregoing, Seller will be responsible for
and will indemnify and hold Buyer harmless from and against any reassessed or
supplemental tax bills to the extent they relate to the period of time prior to
the Close of Escrow (e.g.,

13



--------------------------------------------------------------------------------



 



related to Seller’s purchase of the Property in the year 2004). With respect to
all periods for which Seller has paid Taxes, Seller hereby reserves the right to
institute or continue any proceeding or proceedings for the reduction of the
assessed valuation of the Property, and, in its sole discretion, to settle the
same. Seller shall have sole authority to control the progress of, and to make
all decisions with respect to, such proceedings but shall provide Buyer with
copies of all communications with the taxing authorities. All net tax refunds
and credits attributable to any period prior to the Close of Escrow which Seller
has paid or for which Seller has given a credit to Buyer shall belong to and be
the property of Seller, provided, however, that any such refunds and credits
that are the property of Tenants under Leases shall be promptly remitted by
Seller directly to such Tenants or to Buyer for the credit of such Tenants. All
net tax refunds and credits attributable to any period subsequent to the Close
of Escrow shall belong to and be the property of Buyer. Buyer agrees to
cooperate with Seller as may be reasonably necessary in connection with the
prosecution of any such proceedings and to take all steps, whether before or
after the Close of Escrow, as may be reasonably necessary to carry out the
intention of this subparagraph, including the delivery to Seller promptly
following receipt of Seller’s request therefor, of any relevant books and
records, including receipted tax bills and cancelled checks used in payment of
such Taxes, the execution of any and all consent or other documents, and the
undertaking of any acts reasonably necessary for the collection of such refund
by Seller; provided, however, Buyer shall not be obligated to incur any
liability, cost or expense as a result of such cooperation.
     (b) Rents. Buyer will receive a credit at the Close of Escrow for all rents
collected by Seller prior to the Closing and allocable to the period from and
after the Close of Escrow based upon the actual number of days in the month. No
credit shall be given the Seller for accrued and unpaid rent or any other
non-current sums due from Tenants (“Delinquent Rent”) until these sums are paid,
and Seller shall retain the right to collect any such rent; provided, however,
Seller shall not have the right to sue any Tenant for nonpayment of rent, to
file an unlawful detainer action or otherwise seek in any manner to terminate
such Tenant’s lease or disturb its possession thereunder. Buyer shall cooperate
with Seller after Closing to collect any Delinquent Rent as of the Closing;
provided, however, Buyer shall not be obligated to sue any Tenants or exercise
any legal remedies under the Leases or to incur any expense over and above its
own regular collection expenses. All payments collected from Tenants after
Closing shall first be applied, after deducting therefrom any cost or expense
incurred by Buyer in collecting such amounts, to the month in

14



--------------------------------------------------------------------------------



 



which the Closing occurs and prorated appropriately, then to any rent due to
Buyer for the period after Closing and finally to any rent due to Seller for the
period prior to Closing. If rents or any portion thereof received by Seller or
Buyer after the Closing are due and payable to the other party by reason of this
allocation, the appropriate sum shall promptly be paid to the other party.
     (c) CAM Expenses. To the extent that Tenants are reimbursing the landlord
for common area maintenance and other operating expenses (collectively, “CAM
Charges”), CAM Charges shall be prorated at Closing and again subsequent to
Closing, as of the date of Closing on a Lease-by-Lease basis, with each party
being entitled to receive a portion of the CAM Charges payable under each Lease
for the CAM Lease Year (defined below) in which Closing occurs, which portion
shall be equal to the actual CAM Charges incurred during the party’s respective
periods of ownership of the Property during the CAM Lease Year. As used herein,
the term “CAM Lease Year” means the twelve (12) month period as to which annual
CAM Charges are owed under each Lease. Five (5) days prior to Closing, Seller
shall submit to Buyer an itemization of its actual CAM Charges through such date
and the amount of CAM Charges received by Seller as of such date, together with
an estimate of CAM Charges to be incurred prior to, but not including, the Close
of Escrow. In the event that Seller has received CAM Charges payments in excess
of its actual CAM Charges, Buyer shall be entitled to receive a credit against
the Purchase Price for the excess. In the event that the Seller has received CAM
Charges payments less than its actual CAM Charges, to the extent that the Leases
provide for a “true up” at the end of the CAM Lease Year, Seller shall be
entitled to receive any deficit, but only after Buyer has received any true up
payment from the Tenants. Upon receipt by either party of any CAM Charges true
up payment from a Tenant, the party receiving the same shall provide to the
other party its allocable share of the true up payment within five (5) business
days of the receipt thereof.
     (d) Operating Expenses. All operating expenses (including all charges under
the Contracts assumed by Buyer) shall be prorated, and as to each service
provider, operating expenses payable or paid to such service provider in respect
to the billing period of such service provider in which the Close of Escrow
occurs (the “Current Billing Period”), shall be prorated on a per diem basis
based upon the number of days in the Current Billing Period prior to the Close
of Escrow and the number of days in the Current Billing Period from and after
the Close of Escrow, and assuming that all charges are incurred uniformly during
the Current Billing Period. If actual bills for the Current Billing

15



--------------------------------------------------------------------------------



 



Period are unavailable as of the Close of Escrow, then such proration shall be
made on an estimated basis based upon the most recently issued bills, subject to
readjustment upon receipt of actual bills.
     (e) Security Deposits; Prepaid Rents. Prepaid rentals and other Tenant
charges and security deposits (including any portion thereof which may be
designated as prepaid rent) required under the Leases (the “Security Deposits”),
to the extent the Security Deposits are in the possession or control of Seller
or its affiliates (or their respective agents, representatives and/or employees)
and have not been otherwise applied by Seller to any obligations of any Tenants
under the Leases or otherwise returned to the Tenants, subject to confirmation
by the Tenant Estoppel Certificates (defined below), shall be credited against
the Purchase Price, and upon the Closing, Buyer shall assume full responsibility
for all Security Deposits to be refunded to the Tenants under the Leases (to the
extent the same are required to be refunded by the terms of such Leases). In the
event that any Security Deposits are in the form of letters of credit or other
financial instruments (the “Non-Cash Security Deposits”), Seller will, at
Closing, deliver said Non-Cash Security Deposits to Buyer, and Buyer will not
receive a credit against the Purchase Price for such Non-Cash Security Deposits.
In order to facilitate the naming of Buyer as beneficiary under any and all such
Non-Cash Security Deposits after Closing (the necessity of which the parties
hereto acknowledge), Seller will, upon Buyer’s request, execute any
documentation that Buyer, any issuer of any such Non-Cash Security Deposit
and/or any applicable Tenant consider necessary to transfer and/or reissue said
Non-Cash Security Deposit to Buyer. After Closing and until Buyer is so named as
beneficiary under any such Non-Cash Security Deposit, Seller will draw upon such
Non-Cash Security Deposit at the direction of and for the benefit of Buyer.
     (f) Leasing Costs. Seller shall receive a credit at the Closing for all
leasing costs, including tenant improvement and refurbishments costs and
allowances (the “Leasing Costs”), and its prorata leasing commissions,
previously paid by Seller in connection with any new Lease or modification to an
existing Lease which was entered into after the Effective Date and which is
approved or deemed approved by Buyer pursuant to this Agreement, which approval
included approval of the Leasing Costs. The Seller’s prorata share shall be
equal to a fraction which has as its numerator the number of months left in the
base term of the Lease after the Close of Escrow and which has as its
denominator the number of months in the base term of the Lease. Seller shall pay
(or provide Buyer with a credit at the Closing) for all Leasing Costs with
respect to the premises leased as of the Effective Date by the Tenants pursuant
to the Leases in effect as of the Effective

16



--------------------------------------------------------------------------------



 



Date, to the extent that such Leasing Costs are unpaid as of the Close of
Escrow.
     (g) Percentage Rent. Any percentage rents due or paid under any of the
Leases (“Percentage Rent”) shall be prorated between Buyer and Seller outside of
Closing as of the Close of Escrow on a Lease-by-Lease basis, as follows:
(a) Seller shall be entitled to receive that portion of the Percentage Rent
under each Lease for the Lease Year (hereinafter defined) in which Closing
occurs, which portion shall be the ratio of the number of days of said Lease
Year in which Seller was landlord under the Lease to the total number of days in
the Lease Year; provided, however, Buyer shall be entitled to deduct from
Seller’s portion thereof a prorata portion of any reasonable third-party costs
incurred by Buyer in collecting same, and (b) Buyer shall receive the balance of
Percentage Rent paid under each Lease for the Lease Year. As used herein, the
term “Lease Year” means the twelve (12) month period as to which annual
Percentage Rent is owed under each Lease. Upon receipt by either Buyer or Seller
of any gross sales reports (“Gross Sales Reports”) and any full or partial
payment of Percentage Rent from any Tenant, the party receiving the same shall
provide to the other party a copy of the Gross Sales Report and a check for the
other party’s prorata share (determined in accordance with the provisions
hereof) of the Percentage Rent within five (5) business days of the receipt
thereof. In the event that the Tenant only remits a partial payment, then the
amount to be remitted to the other party shall be its prorata share of the
partial payment. Nothing contained herein shall be deemed or construed to
require either Buyer to Seller to pay to the other party its prorata share of
the Percentage Rent prior to receiving the Percentage Rent from the Tenant, and
the acceptance or negotiation of any check for Percentage Rent by either party
shall not be deemed a waiver of that party’s right to contest the accuracy or
amount of the Percentage Rent paid by the Tenant.

  6.7.2.   Calculation; Reproration. Seller shall prepare and deliver to Buyer
no later than five (5) days prior to the Close of Escrow an estimated closing
statement which shall set forth the costs payable under subsection (d) and the
prorations and credits provided for in this section and subsection (e) and
elsewhere in this Agreement. Any item which cannot be finally prorated because
of the unavailability of information shall be tentatively prorated on the basis
of the best data then available and adjusted when the information is available
in accordance with this Section 6.7.2. Buyer shall notify Seller within two
(2) days after its receipt of such estimated closing statement of any items
which Buyer disputes, and the parties shall attempt in good faith to reconcile
any differences not later than one (1) day before the Close of Escrow. The
estimated closing statement as adjusted as aforesaid and approved in writing by
the parties (which approval shall not

17



--------------------------------------------------------------------------------



 



      be unreasonably withheld if prepared in accordance with this Agreement)
shall be referred to herein as the “Closing Statement”. If the prorations and
credits made under the Closing Statement shall prove to be incorrect or
incomplete for any reason, then either party shall be entitled to an adjustment
to correct the same; provided, however, that any adjustment shall be made, if at
all, within one hundred eighty (180) days after the Close of Escrow (except with
respect to CAM Charges, Percentage Rent and Taxes, in which case such adjustment
shall be made within ninety (90) days after the information necessary to perform
such adjustment is available), and if a party fails to request an adjustment to
the Closing Statement by a written notice delivered to the other party within
the applicable period set forth above (such notice to specify in reasonable
detail the items within the Closing Statement that such party desires to adjust
and the reasons for such adjustment), then the prorations and credits set forth
in the Closing Statement shall be binding and conclusive against such party.    
6.7.3.   Items Not Prorated. Seller and Buyer agree that (a) on the Close of
Escrow, the Property will not be subject to any financing arranged by Seller;
(b) none of the insurance policies relating to the Property will be assigned to
Buyer, and Buyer shall responsible for arranging for its own insurance as of the
Close of Escrow; and (c) utilities, including telephone, electricity, water and
gas, shall be read on the Close of Escrow, and Buyer shall be responsible for
all the necessary actions needed to arrange for utilities to be transferred to
the name of Buyer on the Close of Escrow, including the posting of any required
deposits, and Seller shall be entitled to recover and retain from the providers
of such utilities any refunds or overpayments to the extent applicable to the
period prior to the Close of Escrow, and any utility deposits which it or its
predecessors may have posted. Accordingly, there will be no prorations for debt
service, insurance or utilities. In the event a meter reading is unavailable for
any particular utility, such utility shall be prorated in the manner provided in
Section 6.7.1(e) above.     6.7.4.   Indemnification. Buyer and Seller shall
each indemnify, protect, defend and hold the other harmless from and against any
claim in any way arising from the matters for which the other receives a credit
or otherwise assumes or is designated with responsibility pursuant to this
Section 6.7.     6.7.5.   Survival. The provisions of this Section 6.7 shall
survive the Closing for a period of six (6) months after the Closing, except
that (i) the provisions of Section 6.7.1(a) shall survive the Closing for a
period of three (3) years after the Closing, (ii) the provisions of
Sections 6.7.1(c) and (g) shall survive the Closing for a period of one (1) year
after the Closing and (iii) the provisions of Section 6.7.4 shall survive the
Closing for the same survival period that applies to the particular underlying
provisions of this

18



--------------------------------------------------------------------------------



 



      Section 6.7 for which such indemnification is sought (e.g., such
indemnification obligations for Taxes shall survive the Closing for a period of
three (3) years after the Closing).

  6.8.   Determination of Dates of Performance.         Promptly after delivery
to Buyer of the Title Report, Escrow Holder shall prepare and deliver to Buyer
and Seller a schedule which shall state each of the following dates:

  6.8.1.   The date of Opening of Escrow pursuant to Section 6.1;     6.8.2.  
The date of receipt of the Title Report by Buyer;     6.8.3.   The date by which
title must be approved by Buyer pursuant to Section 3.2;     6.8.4.   The date
by which the Inspections must be approved by Buyer pursuant to Section 5.1.1;  
  6.8.5.   The date by which the amounts described in Section 2 must be
deposited by Buyer, for which determination Escrow Holder shall assume
satisfaction of the condition expressed in Section 2 on the last date stated for
its satisfaction; and     6.8.6.   The date of Close of Escrow pursuant to
Section 6.2.

      If any events which determine any of the aforesaid dates occur on a date
other than the date specified or assumed for its occurrence in this Agreement,
Escrow Holder shall promptly redetermine as appropriate each of the dates of
performance in the aforesaid schedule and notify Buyer and Seller of the dates
of performance, as redetermined.

7.   Representations, Warranties, and Covenants.

  7.1.   Representations of Seller. Seller hereby represents and warrants to
Buyer as follows (which representations and warranties shall be deemed made as
of one (1) business day prior to the expiration of the Inspection Period;
provided, however, if the Closing is extended pursuant to the second extension
option provided in Section 9, then such representations and warranties shall be
remade by Seller as of the Closing):

  7.1.1.   Seller is a limited partnership duly formed and validly existing and
in good standing under the laws of the State of Virginia and is in good standing
in the State of California. Subject to obtaining the authorizations and

19



--------------------------------------------------------------------------------



 



      approvals described in Section 26, (i) Seller has full power and authority
to enter into this Agreement, to perform this Agreement and to consummate the
transactions contemplated hereby, (ii) this Agreement is, and each instrument
referenced herein to be delivered by Seller at the Close of Escrow shall be, a
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, subject to the effect of applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
affecting the rights of creditors generally and (iii) the individuals executing
this Agreement and the instruments referenced herein on behalf of Seller have
the legal power, right, and actual authority to bind Seller to the terms and
conditions hereof and thereof.     7.1.2.   Neither the execution, delivery or
performance of this Agreement by Seller, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon the Property or any portion
thereof pursuant to the terms of any indenture, deed to secure debt, mortgage,
deed of trust, note, evidence of indebtedness, any judgment, order, injunction,
decree, regulation or ruling of any court or governmental agency, authority or
body, any organizational document of Seller or its constituents, or any other
agreement or instrument by which Seller is bound.     7.1.3.   Seller has not
received written notice of any pending, and has no knowledge of any threatened,
suit, action or proceeding affecting Seller or the Property.     7.1.4.   Other
than the Leases, there are no contracts or agreements with respect to the
occupancy of the Property or any portion or portions thereof which will be
binding on Buyer after the Closing. The copies of the Leases, including all
modifications and amendments thereto, all related material correspondence,
material side letters, indemnity and/or reimbursement agreements, letters of
credit and other material documentation relating thereto, and, to the extent in
Seller’s possession, copies of all subleases and other occupancy agreements
affecting the Property, heretofore delivered by Seller to Buyer are true,
correct and complete copies thereof, and the Leases are in full force and effect
and have not been amended or modified in any respect, except as evidenced by
amendments, modifications or similar documents similarly delivered to Buyer with
the Leases, and constitute the entire agreement between Seller and the Tenants
thereunder. To Seller’s knowledge, there are no uncured defaults on the part of
Seller, as landlord, or any Tenant under any Leases. No Tenant has asserted
offsets or claims against rentals payable or obligations under the Leases. To
Seller’s knowledge, no Tenant or any guarantor of any Lease has filed for
bankruptcy, is subject to an involuntarily bankruptcy

20



--------------------------------------------------------------------------------



 



      proceeding, or has been adjudicated bankrupt or admitted in writing its
inability to pay its debts as they become due. No Tenant is entitled to any free
rent, concessions, and no Tenant has prepaid any rents or other charges for more
than one (1) month in advance.     7.1.5.   No Tenant or any other party (other
than Buyer) has any right or option (including any right of first refusal or
right of first offer) to purchase all or any part of the Property or any
interest therein.     7.1.6.   All leasing commissions, brokerage fees and
management fees accrued or due and payable under the Commission Agreements and
the Existing Management Agreement as of the Effective Date and at the Closing
have been or shall be paid in full by Seller. The Existing Management Agreement
shall be terminated at Closing without any cost, expense or liability to Buyer.
    7.1.7.   Seller has not filed, and has not retained anyone to file, notices
of protests against, or to commence action to review, real property tax
assessments against the Property.     7.1.8.   To Seller’s knowledge, Seller has
received no written notice alleging any violations of law (including any federal
or state environmental law), municipal or county ordinances, or other legal
requirements with respect to the Property. To Seller’s knowledge, except as
disclosed in the Due Diligence Documents delivered to Buyer pursuant to
Section 4.2.2, there has been no production, disposal or storage on or from the
Property of any Hazardous Substances (defined below) or other toxic or
radioactive substances or matters by Seller or, to Seller’s knowledge, by any
Tenant or any prior owner of the Real Property. To Seller’s knowledge, except as
disclosed in the Due Diligence Documents delivered to Buyer pursuant to
Section 4.2.2, there have been no underground storage tanks installed on or
under the Land. Seller has provided Buyer with copies of all environmental
reports, information, correspondence and similar material which is in Seller’s
(or its agents’) possession. “Hazardous Substances” shall mean any and all
pollutants, contaminants, toxic or hazardous wastes, any chemicals or substances
known to cause cancer or reproductive toxicity or any other elements, materials,
compounds, mixtures, and substances now or hereafter contained in any list of
hazardous substances adopted by the EPA or Congress or otherwise designated as
hazardous, toxic, pollutant, infectious, flammable, or radioactive or that might
pose a hazard to health or safety, or with respect to which removal, reporting,
investigation or remediation may be required or generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, regulated, prohibited or penalized under any
state or federal environmental law (including, without

21



--------------------------------------------------------------------------------



 



      limitation, lead paint, asbestos, urea formaldehyde foam insulation,
petroleum, natural gas, natural gas liquids and polychlorinated biphenyls).    
7.1.9.   Except for the Leases, the Contracts, the Commission Agreements and the
Permitted Exceptions, there are no written or oral agreements or instruments in
force and effect affecting all or any part of the Property or any interest
therein which will survive the Closing or be binding upon Buyer.     7.1.10.  
Complete, true and correct copies of all Contracts to be delivered by Seller
pursuant to Section 4.1.4, including all modifications and amendments thereto,
have been delivered to Buyer. To Seller’s knowledge, neither Seller nor any
party under any Contract is in default under any Contract, and no condition
exists nor has any event occurred that by notice, the passage of time, or
otherwise, would constitute an event of default under any Contract.     7.1.11.
  Seller is not a “foreign person” within the meaning of Section 1445(f) of the
Internal Revenue Code of 1986, as amended (the “Code”), and Seller is exempt
from any withholding of Seller’s proceeds from the sale of the Property under
the California Revenue and Taxation Code.     7.1.12.   Seller has no employees
to whom Buyer will have any obligation after the Closing.     7.1.13.   To
Seller’s knowledge, Seller (i) has obtained all Permits required for operating
the Property and all of such Permits are in full force and effect, (ii) has not
taken (or failed to take) any action that would result in the revocation of such
Permits, and (iii) has not received any written notice of violation thereof from
any governmental or other authority, or written notice of an intention by the
foregoing to revoke any Permit issued by it in connection with the use of the
Property.     7.1.14.   Neither Seller nor any of its Affiliates (hereinafter
defined), and to Seller’s knowledge, none of the Tenants, is (i) a person
designated by the U.S. Department of Treasury’s Office of Foreign Assets Control
from time to time as a “specially designated national or blocked person” or
similar status, or (ii) a person described in Section 1 of U.S. Executive Order
13224, issued on September 23, 2001 or listed on the Annex (as amended to date)
of such Executive Order, or (iii) a person otherwise identified by any
government or legal authority as a person with whom Buyer or any of its
Affiliates are prohibited from transacting business.     7.1.15.   Seller is
not: (i) an “employee benefit plan” (within the meaning of Section 3(3) of
ERISA) that is subject to Title I of ERISA, or (ii) a “plan” described in
section 4975(e)(1) of the Code, or (iii) an entity whose

22



--------------------------------------------------------------------------------



 



      underlying assets are considered to include “plan assets” of any such
“employee benefit plan” or “plan” (within the meaning of the plan asset
regulations promulgated by the Department of Labor, 29 C.F.R.
Section 2510.3-101).

     For purposes of the representations and warranties made by Seller in this
Agreement, Kent Peters (Asset Management) and Rob Munson (Asset Management) are
the employees of Seller and/or Seller’s affiliates or agents who, as a result of
their responsibilities and duties with respect to one or more aspects of
Seller’s and/or such affiliate’s interests in the Property, are the persons
responsible for being aware of, and being kept informed of, the facts and
circumstances pertinent to the representations and warranties made by Seller in
this Agreement. If at any time before the Closing Seller or Buyer discovers
facts, or facts arise, that make one or more of the representations and
warranties made by Seller in this Section 7.1 materially inaccurate, Seller or
Buyer (as the case may be) shall immediately notify the other in writing of such
facts; provided, however, such notification shall not be deemed to cure the
inaccuracy or breach, and Buyer shall have the rights hereinafter set forth with
respect to any such notification of an inaccurate matter by Seller. Thereafter,
Seller may elect to correct the representation and warranty and to cure the
matter referred to so that its representations and warranties are no longer
materially inaccurate, or may decline to do so. If Seller declines to cure such
matter or if such cure is not completed by Closing, Buyer may, at its option,
(i) proceed to purchase the Property pursuant to this Agreement, in which case
Buyer’s objection to the inaccuracy of Seller’s representations and warranties
shall be deemed waived by Buyer, or (ii) terminate this Agreement and receive an
immediate return of the Deposit and all interest accrued thereon; provided,
however, if such inaccuracy is attributable to events or circumstances that
existed prior to the date that is one (1) business day prior to the expiration
of the Inspection Period of which Seller had (or should have had) knowledge or
to acts or omissions of Seller between such date and the Closing, Buyer shall be
entitled to the remedies provided in Section 13.1 (including, without
limitation, the right to receive reimbursement from Seller for Buyer’s Due
Diligence Costs [defined below] and other expenses). In the event any such
breach or inaccurate representation or warranty is not discovered prior to
Closing, Buyer shall be entitled to pursue any and all rights and remedies
available at law or in equity. The provisions of this Section 7.1 shall survive
the Closing for a period of one (1) year after the Closing Date. Notwithstanding
anything to the contrary provided in this Section 7.1, Buyer shall have no right
to bring any action against Seller after Closing as a result of any inaccuracy
or breach of the representations and warranties in this Section 7.1 unless and
until the aggregate amount of all liability and losses (including Buyer’s
attorneys’ fees and costs) arising out of all such inaccuracies and breaches
exceeds One Hundred Thousand and No/100 Dollars ($100,000.00) (in which event
Seller’s liability shall be from the first (1st) dollar of said loss, subject to
the other limitations herein). In addition, in no event shall Seller’s liability
for all such inaccuracies and breaches under this Section 7.1 (including
Seller’s liability for Buyer’s attorneys’ fees and costs in connection with such
inaccuracies and breaches) exceed, in the aggregate, One Million and No/100
Dollars ($1,000,000.00). However, in the event the Closing occurs and if, prior
to such Closing, Buyer has actual

23



--------------------------------------------------------------------------------



 



knowledge of any material inaccuracy of any such representation or warranty of
Seller (including from any executed tenant estoppel certificates and Due
Diligence Items provided to Buyer in accordance with the terms hereof), and
Buyer nevertheless consummates the Closing, then Seller shall have no liability
after Closing with respect to such material inaccuracy of such representation or
warranty.

  7.2.   Covenants of Seller. Seller hereby covenants as follows:

  7.2.1.   At all times from the Effective Date through the Closing, Seller
shall cause to be in force fire and extended coverage insurance upon the
Property, and public liability insurance with respect to damage or injury to
persons or property occurring on the Property in at least such amounts as are
maintained by Seller on the Effective Date;     7.2.2.   From the Effective Date
through the expiration of the Inspection Period, Seller will give prior written
notice to Buyer of any new lease with respect to the Property and of any
renewal, amendment or modification of any existing Lease (which notice shall
include a description of any Leasing Costs associated therewith) that Seller
will enter into (or contemplates entering into) prior to the expiration of the
Inspection Period. From and after the expiration of the Inspection Period until
the Closing, Seller will not enter into any new lease with respect to the
Property, permit any Tenant to renew its Lease except pursuant to the terms of
an existing renewal option under such Lease (however, in such event, Seller
shall notify Buyer in writing of any such exercise by a Tenant of its existing
renewal option, which notice shall include a description of any Leasing Costs
associated therewith), or otherwise amend or modify any Lease without Buyer’s
prior written consent, which consent may be withheld in Buyer’s sole and
absolute discretion. Any request for Buyer’s approval of such new lease or Lease
renewal, amendment or modification shall be accompanied by (i) a copy of any
proposed modification or amendment of an existing Lease or of any new lease that
Seller wishes to execute between the expiration of the Inspection Period and the
Closing, including, without limitation, a description of any Leasing Costs
associated with any proposed renewal or expansion of an existing Lease requiring
Buyer’s approval hereunder or with any such new lease, and (ii) appropriate
financial information on the applicable tenant and such other information as
Buyer may reasonably require. Buyer shall have five (5) business days in which
to approve or disapprove of any new lease or any Lease renewal (if such renewal
is subject to Buyer’s approval hereunder), amendment or modification. Failure to
respond in writing within said time period shall be deemed Buyer’s approval of
such new lease or proposed renewal, amendment or modification. Any Leasing Costs
payable with respect to a new lease or any renewal, modification or amendment of
an existing Lease approved by Buyer shall be prorated between Buyer and Seller
in

24



--------------------------------------------------------------------------------



 



      accordance with their respective periods of ownership as it bears to the
primary term of the new lease;     7.2.3.   From the Effective Date through the
Closing, Seller shall not sell, assign, or convey any right, title or interest
whatsoever in or to the Property, or create or permit to attach any lien,
security interest, easement, encumbrance, charge, or condition affecting the
Property (other than the Permitted Exceptions) without promptly discharging the
same prior to Closing;     7.2.4.   Seller shall not, without Buyer’s written
approval, (a) amend or waive any right under any Contract, or (b) enter into any
agreement of any type affecting the Property that would survive the Closing;    
7.2.5.   Seller shall fully and timely comply with all obligations to be
performed by it under the Leases, the Contracts, the Permits and all laws,
regulations and orders applicable to the Property.     7.2.6.   During the
pendency of this Agreement, Seller shall continue to operate, repair, maintain
and manage the Property in a good and businesslike fashion consistent with
Seller’s past practices.     7.2.7.   Seller shall use commercially reasonable
efforts to obtain and deliver to Buyer as promptly as possible the Tenant
Estoppel Certificates in the form required by Section 9.4 from all Tenants;
provided that delivery of such signed Tenant Estoppel Certificates shall be a
condition of Closing only to the extent set forth in Section 9.4 hereof.
Additionally, Seller shall submit to the Tenants such subordination,
nondisturbance and attornment agreements as may be requested by Buyer or Buyer’s
lender; provided, however, Buyer’s receipt of such subordination, nondisturbance
and attornment agreements shall not constitute a condition to Closing.    
7.2.8.   During the pendency of this Agreement, Seller shall deliver to Buyer
any written notice given by Seller or received by Kent Peters or Rob Munson (and
Seller shall instruct the property manager to deliver to Buyer any written
notice given or received by the property manager) of any defaults under the
Leases, and Seller shall not accept any rent more than thirty (30) days in
advance, nor apply any security deposits or draw on any Non-Cash Security
Deposits without Buyer’s consent.     7.2.9.   During the pendency of this
Agreement, Seller shall deliver to Buyer any written notice received by Kent
Peters or Rob Munson (and Seller shall instruct the property manager to deliver
to Buyer any written notice received by the property manager) relating to the
Property from any governmental authority, insurance carrier, tenant or other
third party.

25



--------------------------------------------------------------------------------



 



  7.2.10.   During the pendency of this Agreement, Seller shall not make any
material alterations to the Property without the prior written consent of Buyer.
    7.2.11.   During the pendency of this Agreement and promptly upon Buyer’s
request, Seller shall deliver to Buyer copies of any updates of (or new) Due
Diligence Items that Seller receives or obtains (and Seller shall instruct the
property manager to deliver to Buyer copies of any updates of (or new) Due
Diligence Items that the property manager receives or obtains), except that in
each case, updates of (or new) financial statements shall be excluded from the
foregoing.     7.2.12.   Seller shall not knowingly take or omit to take any
action that would have the effect of violating any of the representations,
warranties, covenants, and agreements of Seller contained in this Agreement.    
7.2.13.   During the pendency of this Agreement, Seller shall not enter into any
contract or agreement regarding the sale, financing or other disposition of all
or any part of, or any interest in, the Property or authorize the Broker
(defined below) or any other party to do so on its behalf.

7.3. Approval of Property. The consummation of the purchase and sale of the
Property pursuant to this Agreement shall be deemed Buyer’s acknowledgement that
it has had an adequate opportunity to make such legal, factual and other
inspections, inquiries and investigations as it deems necessary, desirable or
appropriate with respect to the Property. Such inspections, inquiries and
investigations of Buyer shall be deemed to include, but shall not be limited to,
any leases and contracts pertaining to the Property, the physical components of
all portions of the Property, the physical condition of the Property, such state
of facts as an accurate survey, environmental report and inspection would show,
and the present and future zoning ordinances. Except as otherwise expressly set
forth in this Agreement and the Closing Documents, and as expressed or implied
in the Grant Deed, Buyer shall not be entitled to and shall not rely upon Seller
or Seller’s agents with regard to, and Seller will not make any representation
or warranty with respect to: (i) the quality, nature, adequacy or physical
condition of the Property including, but not limited to, the structural
elements, foundation, roof, appurtenances, access, landscaping, parking
facilities, or the electrical, mechanical, HVAC, plumbing, sewage or utility
systems, facilities, or appliances at the Property, if any; (ii) the quality,
nature, adequacy or physical condition of soils or the existence of ground water
at the Property; (iii) the existence, quality, nature, adequacy or physical
condition of any utilities serving the Property; (iv) the development potential
of the Property, its habitability, merchantability, or the fitness, suitability,
or adequacy of the Property for any particular purpose; (v) the zoning or other
legal status of the Property; (vi) the Property or its operations’ compliance
with any applicable codes, laws, regulations, statutes, ordinances, covenants,
conditions or restrictions of any governmental or

26



--------------------------------------------------------------------------------



 



quasi-governmental entity or of any other person or entity; (vii) the quality of
any labor or materials relating in any way to the Property; or (viii) the
condition of title to the Property or the nature, status and extent of any
right-of-way, lease, right of redemption, possession, lien, encumbrance,
license, reservation, covenant, condition, restriction, or any other matter
affecting the Property. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND THE
CLOSING DOCUMENTS, AND AS EXPRESSED OR IMPLIED IN THE GRANT DEED, SELLER HAS
NOT, DOES NOT, AND WILL NOT MAKE ANY WARRANTIES OR REPRESENTATIONS WITH RESPECT
TO THE PROPERTY, AND SELLER SPECIFICALLY DISCLAIMS ANY OTHER IMPLIED WARRANTIES
OR WARRANTIES ARISING BY OPERATION OF LAW, INCLUDING, BUT IN NO WAY LIMITED TO,
ANY WARRANTY OF CONDITION, MERCHANTABILITY, HABITABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE OR USE. FURTHERMORE, SELLER HAS NOT, DOES NOT, AND WILL NOT
MAKE ANY REPRESENTATION OR WARRANTY WITH REGARD TO COMPLIANCE WITH ANY
ENVIRONMENTAL PROTECTION, POLLUTION, OR LAND USE LAWS, RULES, REGULATIONS,
ORDERS, OR REQUIREMENTS INCLUDING, BUT NOT LIMITED TO, THOSE PERTAINING TO THE
HANDLING, GENERATING, TREATING, STORING OR DISPOSING OF ANY HAZARDOUS WASTE OR
SUBSTANCE INCLUDING, WITHOUT LIMITATION, ASBESTOS, PCB AND RADON. BUYER
ACKNOWLEDGES THAT BUYER IS A SOPHISTICATED BUYER FAMILIAR WITH THIS TYPE OF
PROPERTY AND THAT, SUBJECT ONLY TO THE EXPRESS WARRANTIES SET FORTH IN THIS
AGREEMENT AND THE CLOSING DOCUMENTS AND THE EXPRESS AND IMPLIED WARRANTIES
CONTAINED IN THE GRANT DEED, BUYER WILL BE ACQUIRING THE PROPERTY “AS IS AND
WHERE IS, WITH ALL FAULTS,” IN ITS PRESENT STATE AND CONDITION, SUBJECT ONLY TO
NORMAL WEAR AND TEAR, AND BUYER SHALL ASSUME THE RISK THAT ADVERSE MATTERS AND
CONDITIONS MAY NOT HAVE BEEN REVEALED BY BUYER’S INSPECTIONS AND INVESTIGATIONS.
BUYER SHALL ALSO ACKNOWLEDGE AND AGREE THAT THERE ARE NO ORAL AGREEMENTS,
WARRANTIES OR REPRESENTATIONS, COLLATERAL TO OR AFFECTING THE PROPERTY BY
SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY WHICH ARE NOT EXPRESSLY SET FORTH
IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS OR EXPRESS OR IMPLIED IN THE GRANT
DEED. THE TERMS AND CONDITIONS OF THIS PARAGRAPH SHALL SURVIVE THE CLOSING, AND
NOT MERGE WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS. SELLER SHALL NOT BE
LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS
OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER,
AGENT, EMPLOYEE, SERVANT OR OTHER PERSON, UNLESS THE SAME ARE

27



--------------------------------------------------------------------------------



 



SPECIFICALLY SET FORTH OR REFERRED TO IN THIS AGREEMENT OR THE CLOSING DOCUMENTS
OR THE SAME ARE EXPRESSED OR IMPLIED IN THE GRANT DEED. EXCEPT WITH REGARD TO
THE OBLIGATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE REPRESENTATIONS
AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE CLOSING DOCUMENTS
AND EXPRESSED OR IMPLIED IN THE GRANT DEED, BUYER HEREBY RELEASES SELLER AND ITS
AGENTS, REPRESENTATIVES AND EMPLOYEES FROM ANY AND ALL LIABILITY RELATING TO THE
CONDITION OF THE PROPERTY BEFORE OR AFTER THE CLOSE OF ESCROW AND ANY OTHER
MATTER RELATING TO THE PROPERTY, WHETHER KNOWN OR UNKNOWN AT THE TIME OF THE
CLOSE OF ESCROW; PROVIDED, HOWEVER, THE FOREGOING RELEASE SHALL NOT APPLY TO AND
SHALL SPECIFICALLY EXCLUDE ANY LIABILITIES OR CLAIMS (X) MADE BY THIRD PARTIES
FOR PERSONAL INJURY, PROPERTY DAMAGE OR DEATH OCCURRING DURING SELLER’S PERIOD
OF OWNERSHIP OF THE PROPERTY OR (Y) BASED ON ANY GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SELLER OR ITS OFFICERS, DIRECTORS, SHAREHOLDERS, AGENTS,
AFFILIATES, EMPLOYEES AND SUCCESSORS AND ASSIGNS.

8.   Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller as follows:

  8.1.   Buyer is a limited partnership duly organized and validly existing and
in good standing under the laws of the State of Delaware. Buyer has full power
and authority to enter into this Agreement, to perform this Agreement and to
consummate the transactions contemplated hereby. This Agreement is a legal,
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting the
rights of creditors generally.

9.   Conditions Precedent to Closing.       The obligations of Buyer pursuant to
this Agreement shall be subject to the following conditions precedent to Closing
(any of which may be waived in writing by Buyer in its sole discretion):

  9.1.   All of the representations and warranties of Seller set forth in
Section 7.1 shall be true and correct in all material respects as of the
Closing, and all of the other representations, warranties and agreements of
Seller set forth in this Agreement shall be true and correct in all material
respects as of the date hereof, and Seller shall not have on or prior to
Closing, failed to meet,

28



--------------------------------------------------------------------------------



 



      comply with or perform in any material respect any conditions or
agreements on Seller’s part as required by the terms of this Agreement.     9.2.
  There shall be no material adverse change in the matters reflected in the
Title Report, and there shall not exist any material adverse encumbrance or
Title Defect affecting the Property except for the Permitted Exceptions or
matters to be satisfied at Closing.     9.3.   The Existing Management Agreement
affecting the Property shall be terminated by Seller and any and all termination
fees incurred as a result thereof shall be the sole obligation of Seller.    
9.4.   Seller shall have obtained and delivered to Buyer the Tenant Estoppel
Certificates in the form attached hereto as Exhibit H, signed by each Major
Tenant (defined below). Tenant Estoppel Certificates shall be deemed to satisfy
this condition precedent unless they disclose material adverse matters. Buyer
shall notify Seller within three (3) business days of receipt of a copy of an
executed Tenant Estoppel Certificate of its approval or disapproval and the
basis of such disapproval, if disapproved. If Buyer disapproves of a Tenant
Estoppel Certificate executed by a Major Tenant because of a material, adverse
matter disclosed therein, and Seller is unable to obtain a reasonably acceptable
Tenant Estoppel Certificate from such Major Tenant prior to the Close of Escrow,
this Agreement shall terminate, Buyer shall be entitled to a refund of the
Deposit and all interest earned thereon, and neither party shall have any
further obligation to the other except Buyer’s indemnification obligations under
Section 5. As used herein, the term “Major Tenant” shall mean each of (i) Golden
Eagle Insurance, (ii) Elsevier, (iii) the US Navy, (iv) Barrister Executive
Services, (v) First Allied Security, (vi) California Bank & Trust and (vii)
Milberg Weiss Bershad Hynes & Lerach LLP (d/b/a Lerach Coughlin Stoia Geller
Rudman & Robbins LLP). The Leases between Landlord and each of the Major Tenants
are hereinafter referred to as the “Major Leases.”     9.5.   The Title Company
shall, at Closing, have irrevocably committed to issue to Buyer a Form B 1970
ALTA Extended Coverage Owner’s Policy of Title Insurance for the Property in an
amount equal to the Purchase Price insuring fee simple title to the Property in
Buyer, subject only to the Permitted Exceptions, and containing such
endorsements as may be required to cure any Title Defects that Seller elects to
cure or is required to cure hereunder.     9.6.   Seller shall have deposited
with the Escrow Holder all documents required of Seller to be delivered into
Escrow hereunder.

29



--------------------------------------------------------------------------------



 



  9.7.   No order or injunction shall have been issued by any court or
administrative agency which restricts or prohibits the transactions contemplated
by this Agreement.     9.8.   No default under or termination of any Major Lease
and no bankruptcy or similar proceeding of any Major Tenant, shall be pending or
have occurred from the expiration of the Inspection Period through the Closing.

    If any such condition precedent is not fully satisfied by Closing, Buyer
shall so notify Seller and may terminate this Agreement by written notice to
Seller, whereupon this Agreement may be canceled, and the Deposit and all
interest earned thereon shall be paid to Buyer, and thereafter, neither Seller
nor Buyer shall have any continuing obligations hereunder. However, (i) Seller
shall be permitted (upon written notice to Buyer given on or prior to July 14,
2005) a one-time extension of the Closing date for a period of up to five
(5) calendar days after July 15, 2005 (in which event the Closing date may be no
later than July 20, 2005) (the “Extended Closing Date”), and (ii) if such
extension is properly and timely exercised by Seller, Seller shall be permitted
(upon written notice to Buyer given at least one (1) business day prior to such
Extended Closing Date) a one-time extension to further extend the Extended
Closing Date for a period up to but not later than July 29, 2005 (in which event
the Closing date may be no later than July 29, 2005) (the “Second Extended
Closing Date”); and provided further, however, notwithstanding any such exercise
by Seller of one or both of the foregoing extension options, Seller and Buyer
may, by mutual agreement, designate in writing a Closing date that is earlier
than such Extended Closing Date or such Second Extended Closing Date (as
applicable). Notwithstanding anything to the contrary that may be contained in
any of the foregoing provisions of this paragraph, if any failure of any
condition precedent is attributable to the willful or intentional acts of
Seller, then Buyer shall be entitled to the remedies provided in Section 13.1
below (including without limitation, the right to receive reimbursement from
Seller for Buyer’s Due Diligence Costs and other expenses).   10.   Damage or
Destruction Prior to Close of Escrow.       In the event that the Property
should be damaged by any casualty prior to the Close of Escrow, then if the cost
of repairing such damage, as estimated by an architect or contractor retained
pursuant to the mutual agreement of the parties, is:

  10.1.   Less than Six Hundred Twenty-Five Thousand Dollars ($625,000), the
Close of Escrow shall proceed as scheduled, and any insurance proceeds
(including any rent loss insurance applicable to any period on or after the
Closing) shall be assigned and distributed to Buyer (to the extent not expended
by Seller for restoration), and Buyer shall receive a credit at Closing for any
deductible amount under said insurance policies and for any proceeds previously
paid to Seller and not applied to the costs of restoration. Seller shall
cooperate with Buyer after the Closing to assist Buyer in obtaining the
insurance proceeds from Seller’s insurers.

30



--------------------------------------------------------------------------------



 



or if said cost is:

  10.2.   Greater than Six Hundred Twenty-Five Thousand Dollars ($625,000), then
Buyer may elect to (i) terminate this Agreement, in which case the Deposit and
all interest earned thereon shall be returned to Buyer and neither party shall
have any further obligation to the other except for Buyer’s indemnification
obligations under Section 5, or (ii) proceed to close under this Agreement, in
which event Buyer shall be entitled to any and all insurance proceeds (including
any rent loss insurance applicable to the period on or after the Closing)
otherwise payable to Seller on account of such damage, all of which shall be
assigned by Seller to Buyer at the Close of Escrow, and Buyer shall receive a
credit at Closing for any deductible amount under said insurance policies and
for any proceeds previously paid to Seller and not applied to the costs of
restoration. If Buyer fails to deliver to Seller notice of its election within
the earlier to occur of (A) twenty (20) days after Buyer is notified by Seller
in writing of such damage or destruction, or (B) the Closing, but in no event
less than ten (10) days after Buyer is notified by Seller of such damage or
destruction (and, if necessary, the Closing shall be extended to give Buyer the
full 10-day period to make such election), Buyer will conclusively be deemed to
have elected to terminate and receive a refund of the Deposit and all interest
earned thereon as provided in clause (i) of the preceding sentence. If Buyer
elects clause (ii) above, Seller will cooperate with Buyer after the Closing to
assist Buyer in obtaining the insurance proceeds from Seller’s insurers.    
10.3.   Notwithstanding anything to the contrary contained in this Agreement, to
the extent any damage or destruction to the Property is not covered by insurance
or the proceeds which are anticipated to be paid under the applicable insurance
policies will be insufficient to fully repair all such damage or destruction and
to fully replace all rent and other income to be lost during such repair
(“Underinsured Casualty”), Buyer may terminate this Agreement by delivering
written notice to Seller on or prior to the earlier of (A) twenty (20) days
after Buyer is notified by Seller in writing of such Underinsured Casualty, or
(B) the Closing, but in no event less than ten (10) days after Buyer is notified
by Seller of such damage or destruction (and, if necessary, the Closing shall be
extended to give Buyer the full 10-day period to make such decision), unless
within the applicable time period Seller (without having obligation to do so)
agrees to (a) repair such damage or destruction in full before the Closing, or
(b) provide Buyer with a credit at Closing equal to the amount reasonably
estimated by Buyer and Seller to be necessary for the repair of the damage and
replacement of such lost rent and other income caused by any such Underinsured
Casualty. Upon any termination by Buyer under this Section 10.3, Buyer shall be
entitled to the immediate return of the Deposit and all interest earned thereon.

31



--------------------------------------------------------------------------------



 



  10.4.   The provisions of this Article 10 shall survive the Closing.

11.   Eminent Domain.

  11.1.   If, before the Close of Escrow, proceedings are commenced (or
threatened to commence) for the taking by exercise of the power of eminent
domain of all or a material part of the Property which, as reasonably determined
by Buyer, would render the Property unacceptable to Buyer or unsuitable for
Buyer’s intended use, Buyer shall have the right, by giving notice to Seller
within thirty (30) days after Seller gives notice of the commencement of such
proceedings to Buyer, to terminate this Agreement, in which event this Agreement
shall terminate, the Deposit and all interest earned thereon shall be returned
to Buyer, and neither party shall have any further obligation to the other
except for Buyer’s indemnification under Section 5. If, before the Close of
Escrow, proceedings are commenced (or threatened to commence) for the taking by
exercise of the power of eminent domain of less than such a material part of the
Property, or if Buyer has the right to terminate this Agreement pursuant to the
preceding sentence but Buyer does not exercise such right, then this Agreement
shall remain in full force and effect and, at the Close of Escrow, the
condemnation award (or, if not therefore received, the right to receive such
portion of the award) payable on account of the taking shall be transferred in
the same manner as title to the Property is conveyed. Seller shall give notice
to Buyer within three (3) business days after Seller’s receiving notice of the
commencement (or threatened commencement) of any proceedings for the taking by
exercise of the power of eminent domain of all or any part of the Property. At
such time as all or a part of the Property is subjected to any such proceedings
and Buyer shall not have elected to terminate this Agreement as provided in this
Section 11.1, and provided that the Inspection Period has expired and Buyer has
not otherwise terminated this Agreement, (i) Buyer shall thereafter be permitted
to participate in the proceedings as if Buyer were a party to the action, and
(ii) Seller shall not settle or agree to any award or payment pursuant to
condemnation, eminent domain, or sale in lieu thereof without obtaining Buyer’s
prior written consent thereto in each case. The provisions of this Section 11.1
shall survive the Closing

12.   Notices.

  12.1.   All notices, demands, or other communications of any type given by any
party hereunder, whether required by this Agreement or in any way related to the
transaction contracted for herein, shall be void and of no effect unless given
in accordance with the provisions of this Section 12.1. All notices shall be in
writing and delivered to the person to whom the notice is directed, either in
person, by United States Mail, as a registered or certified item,

32



--------------------------------------------------------------------------------



 



      return receipt requested, by telecopy or by Federal Express. Notices
delivered by mail shall be deemed given when received. Notices by telecopy shall
be deemed given at the time of successful transmission, as evidenced by
electronic confirmation received by the sender’s fax machine. Notice by Federal
Express shall be deemed given on the business day following transmission.
Notices shall be given to the following addresses:

     
Seller:
  GREIT — 525 and 600 B Street, LP
 
  c/o Theresa Hutton
 
  Triple Net Properties, LLC
 
  1551 N. Tustin Ave. #200
 
  Santa Ana, CA 92705
 
  (714) 667-8252
 
  (714) 667-6860 fax
 
   
With Required Copy to:
  Joseph J. McQuade, Esq.
 
  Hirschler Fleischer
 
  The Federal Reserve Bank Building, 16th Floor
 
  701 East Byrd Street
 
  Richmond, VA 23219
 
  (804) 771-9502
 
  (804) 644-0957 fax
 
   
Buyer:
  Hines-Sumisei US Core Office Properties, LP
 
  c/o Hines Interests Limited Partnership
 
  2800 Post Oak Boulevard, Suite 5000
 
  Houston, Texas 77056-6118
 
  Attention: Charles M. Baughn
 
  (713) 966-2636 fax
 
   
With Required Copies to:
  Hines-Sumisei US Core Office Properties, LP
 
  c/o Hines Interests Limited Partnership
 
  2800 Post Oak Boulevard, Suite 5000
 
  Houston, Texas 77056-6118
 
  Attention: Charles N. Hazen
 
  (713) 966-7851 fax

33



--------------------------------------------------------------------------------



 



     
 
  Hines Interests Limited Partnership
 
  10100 Santa Monica Boulevard, Suite 180
 
  Los Angeles, California 90067
 
  Attention: Douglas G. Holte
 
  (310) 407-4101 fax
 
   
 
  Hines Interests Limited Partnership
 
  601 South Figueroa Street, Suite 2650
 
  Los Angeles, California 90017
 
  Attention: Paul M. Twardowski
 
  (213) 226-5453 fax
 
   
 
  Baker Botts L.L.P.
 
  910 Louisiana Street
 
  Houston, Texas 77002
 
  Attention: Consuella D. Simmons
 
  (713) 229-7850 fax

13.   Remedies.

  13.1.   Defaults by Seller. If there is any default by Seller under this
Agreement, following notice to Seller and seven (7) days, during which period
Seller may cure the default, then Buyer may elect either (a) to treat this
Agreement as terminated, in which case the Deposit and all interest earned
thereon shall be returned to Buyer, and Buyer shall be entitled to reimbursement
from Seller of all its out-of-pocket costs and expenses incurred in connection
with the transaction contemplated hereby in an amount not to exceed One Hundred
Fifty Thousand and No/100 Dollars ($150,000.00) (the “Due Diligence Costs”); or
(b) to treat this Agreement as being in full force and effect and to bring an
action against Seller seeking the remedy of specific performance; provided,
however, Buyer shall have the right to pursue concurrently any remedies allowed
by items (a) and (b) of this Section 13.1 so long as Buyer makes an election of
remedies prior to the entry of a judgment. Nothing contained in this
Section 13.1 shall limit Buyer’s right to recover attorneys’ and other
professionals’ fees and other costs and expenses incurred in connection with a
suit or arbitration under Sections 13.3 and 17 below. Notwithstanding the
foregoing, Seller’s right to cure shall not be applicable to a failure to close,
and the Close of Escrow shall in no event be extended pursuant to this
Section 13.1.     13.2.   Defaults by Buyer. If the Closing fails to occur on
account of any default by Buyer under this Agreement (for any reason other than
a default by Seller), then Seller may, as its sole remedy, declare this
Agreement terminated, in which case the Deposit shall be paid to Seller as
liquidated damages (the parties hereto acknowledging that it is impossible to
estimate more precisely

34



--------------------------------------------------------------------------------



 



      the damages which might be suffered by Seller upon Buyer’s default, said
Deposit is a reasonable estimate of Seller’s probable loss in the event of a
default by Buyer, and Seller’s retention of said Deposit is intended not as a
penalty, but as full liquidated damages), and each party shall thereupon be
relieved of all further obligations and liabilities, except any which survive
termination. In the event this Agreement is terminated due to the default of
Buyer hereunder, Buyer shall deliver to Seller, at no cost to Seller, the Due
Diligence Items and all of Buyer’s Reports in accordance with Section 5.1.2
above.     13.3.   ARBITRATION OF DISPUTES. ANY CLAIM, CONTROVERSY OR DISPUTE,
WHETHER SOUNDING IN CONTRACT, STATUTE, TORT, FRAUD, MISREPRESENTATION OR OTHER
LEGAL THEORY, RELATED DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, WHENEVER BROUGHT
AND WHETHER BETWEEN THE PARTIES TO THIS AGREEMENT OR BETWEEN ONE OF THE PARTIES
TO THIS AGREEMENT AND THE EMPLOYEES, AGENTS OR AFFILIATED BUSINESSES OF THE
OTHER PARTY, SHALL BE RESOLVED BY ARBITRATION AS PRESCRIBED IN THIS SECTION. THE
FEDERAL ARBITRATION ACT, 9 U.S.C. §§ 1-15, NOT STATE LAW, SHALL GOVERN THE
ARBITRABILITY OF ALL CLAIMS, AND THE DECISION OF THE ARBITRATOR AS TO
ARBITRABILITY SHALL BE FINAL. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, EITHER PARTY MAY APPLY TO A COURT FOR ANY PROVISIONAL REMEDY NECESSARY
(e.g., AN INJUNCTION OR LIS PENDENS) SO AS TO NOT RENDER THE ARBITRATION AWARD
INEFFECTUAL. IN THE EVENT EITHER PARTY SEEKS SUCH PROVISIONAL RELIEF, A PARTY
WILL NOT BE DEEMED TO HAVE WAIVED ITS RIGHT TO ARBITRATE PROVIDED THAT IT
CONCURRENTLY APPLIES FOR AN ORDER STAYING ALL OTHER PROCEEDINGS PENDING
ARBITRATION.

      A SINGLE ARBITRATOR WHO IS A RETIRED FEDERAL OR CALIFORNIA JUDGE SHALL
CONDUCT THE ARBITRATION UNDER THE THEN CURRENT COMMERCIAL ARBITRATION RULES AND
MEDIATION PROCEDURES OF THE AMERICAN ARBITRATION ASSOCIATION (THE “RULES”). THE
ARBITRATOR SHALL BE SELECTED BY MUTUAL AGREEMENT ON THE ARBITRATOR WITHIN THIRTY
(30) DAYS OF WRITTEN NOTICE BY ONE PARTY TO THE OTHER INVOKING THIS ARBITRATION
PROVISION, IN ACCORDANCE WITH THE RULES FROM A LIST OF QUALIFIED PEOPLE
MAINTAINED BY THE AMERICAN ARBITRATION ASSOCIATION. THE ARBITRATION SHALL BE
CONDUCTED IN SAN DIEGO, CALIFORNIA.

35



--------------------------------------------------------------------------------



 



      THE ARBITRATOR SHALL HAVE AUTHORITY ONLY TO GRANT SPECIFIC PERFORMANCE AND
TO ORDER OTHER EQUITABLE RELIEF AND TO AWARD COMPENSATORY DAMAGES, BUT SHALL NOT
HAVE THE AUTHORITY TO AWARD PUNITIVE DAMAGES OR OTHER NONCOMPENSATORY DAMAGES OR
ANY OTHER FORM OF RELIEF. THE ARBITRATOR SHALL AWARD TO THE PREVAILING PARTY ITS
REASONABLE ATTORNEYS’ AND OTHER PROFESSIONALS’ FEES AND OTHER COSTS AND EXPENSES
INCURRED IN THE ARBITRATION AND ANY ACTION FOR ANCILLARY RELIEF, EXCEPT THE
PARTIES SHALL SHARE EQUALLY THE FEES AND EXPENSES OF THE ARBITRATOR. THE
ARBITRATOR’S DECISION AND AWARD SHALL BE FINAL AND BINDING, AND JUDGMENT ON THE
AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF.

14.   Assignment.       Buyer may assign this Agreement and Buyer’s rights
hereunder to an entity or entities which are Affiliates (defined below) of Buyer
or of Hines Interests Limited Partnership, a Delaware limited partnership
(“Hines”). For purposes of this Agreement, (x) the term “Affiliate” means any
person or entity that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with Buyer
or Hines, as the case may be, and (y) the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a person or entity, whether through the ownership of
voting securities, by contract or otherwise, and (z) the terms “controlling” and
“controlled” have the meanings correlative to the foregoing. Buyer shall notify
Seller in writing, no later than five (5) business days prior to the Closing, of
any such assignment by Buyer pursuant to this Section 14, which notice shall
include the name of said assignee.   15.   Interpretation and Applicable Law.  
    This Agreement shall be construed and interpreted in accordance with the
laws of the State of California. Where required for proper interpretation, words
in the singular shall include the plural; the masculine gender shall include the
neuter and the feminine, and vice versa. The terms “successors and assigns”
shall include the heirs, administrators, executors, successors, and assigns, as
applicable, of any party hereto.   16.   Amendment.       This Agreement may not
be modified or amended, except by an agreement in writing signed by the parties.
The parties may waive any of the conditions contained herein or any of the
obligations of the other party hereunder, but any such waiver shall be effective
only if in writing and signed by the party waiving such conditions and
obligations.   17.   Attorney’s Fees.

36



--------------------------------------------------------------------------------



 



    In the event it becomes necessary for either party to file a suit or bring
an arbitration to enforce this Agreement or any provisions contained herein, the
prevailing party shall be entitled to recover, in addition to all other remedies
or damages, reasonable attorneys’ and other professionals’ fees and other costs
and expenses incurred in such suit or arbitration.   18.   Entire Agreement;
Survival.       This Agreement (and the items to be furnished in accordance
herewith) constitutes the entire agreement between the parties pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements
and understandings of the parties in connection therewith. No representation,
warranty, covenant, agreement, or condition not expressed in this Agreement
shall be binding upon the parties hereto, nor affect or be effective to
interpret, change, or restrict the provisions of this Agreement. The obligations
of the parties hereunder and all other provisions of this Agreement shall
survive the closing or earlier termination of this Agreement, except as
expressly limited herein.   19.   Multiple Originals; Counterparts.      
Numerous agreements may be executed by the parties hereto. Each such executed
copy shall have the full force and effect of an original executed instrument.
This Agreement may be executed in any number of counterparts, all of which when
taken together shall constitute the entire agreement of the parties.   20.  
Acceptance.       Time is of the essence of this Agreement. The date of
execution of this Agreement by Seller shall be the date of execution of this
Agreement. If the final date of any period or the date for performance of any
obligation falls upon a Saturday, Sunday, or legal holiday under federal law or
the laws of the State of California, then in such event the expiration date of
such period or the date for such performance shall be extended to the next day
which is not a Saturday, Sunday, or legal holiday under federal law or the laws
of the State of California.   21.   Real Estate Commission.       Seller and
Buyer each represent and warrant to the other that neither Seller nor Buyer has
contracted or entered into any agreement with any real estate broker, agent,
finder or any other party in connection with this transaction, and that neither
party has taken any action which would result in any real estate broker’s,
finder’s or other fees or commissions being due and payable to any party with
respect to the transaction contemplated hereby, except that Seller has
contracted with Eastdil as its broker (the “Broker”), and Seller will pay any
commission due to Broker. Each party hereby indemnifies and agrees to hold the
other party harmless from any loss, liability, damage, cost, or expense
(including

37



--------------------------------------------------------------------------------



 



    reasonable attorneys’ fees) resulting to the other party by reason of a
breach of the representation and warranty made by such party in this Section 21.
The provisions of this Section 21 shall survive the Closing or earlier
termination of this Agreement for a period of one (1) year.   22.   Exchange.  
    Seller reserves the right to structure the sale of the Property as a like
kind exchange pursuant to Section 1031 of the Code. In such event Seller shall
have the right to assign its interest in this Agreement to a qualified exchange
intermediary of its choosing to effect such exchange. Buyer shall sign a
customary notice of assignment, however, such assignment and the related
exchange transaction shall be at no cost or expense to Buyer and shall not
otherwise affect this Agreement or any of Buyer’s or Seller’s rights or
obligations hereunder.   23.   Confidentiality.       Buyer agrees that, prior
to the Closing, all Property information received by Buyer shall be kept
confidential as provided in this paragraph. Without the prior written consent of
Seller, prior to the Closing, the Property information shall not be disclosed by
Buyer or its representatives, in any manner whatsoever, in whole or in part,
except (1) to Buyer’s representatives or Affiliates who need to know the
Property information for the purpose of evaluating the Property and who are
informed by Buyer of the confidential nature of the Property information; (2) as
may be necessary for Buyer or Buyer’s representatives or Affiliates, Hines or
its Affiliates or any other entities advised by Hines or its Affiliates to
comply with applicable laws, including, without limitation, governmental,
regulatory, disclosure, tax and reporting requirements (including without
limitation, the requirements of the Securities and Exchange Commission, the New
York Stock Exchange and/or any similar body or agency), to comply with other
requirements and requests of regulatory and supervisory authorities and
self-regulatory organizations having jurisdiction over Buyer or Buyer’s
representatives or Affiliates, Hines or its Affiliates or any other entities
advised by Hines or its Affiliates, to comply with regulatory or judicial
processes, or to satisfy reporting procedures and inquiries of credit rating
agencies in accordance with customary practices of Buyer or its Affiliates;
(3) to prospective tenants of the Property, and (4) to the extent any such
information is published as public knowledge or generally available in the
public domain.   24.   Audit Cooperation.       Prior to and after the Closing,
Seller shall provide to Buyer (at Buyer’s expense) copies of, or shall provide
Buyer access to, such factual information as may be reasonably requested by
Buyer and in the possession or control of Seller or its property manager or
accountants, to enable Buyer (or Hines or an Affiliate of Hines) to allow
Buyer’s auditor (Deloitte & Touche LLP or any successor auditor selected by
Buyer) to conduct an audit of the income statements of the Property for the year
to date of the year in which the

38



--------------------------------------------------------------------------------



 



    Closing occurs, plus up to the three (3) prior calendar years. Buyer shall
be responsible for all out-of-pocket costs associated with this audit. Seller
shall cooperate (at no cost to Seller) with Buyer’s auditor in the conduct of
such audit. In addition, Seller agrees to provide to Buyer’s auditor a letter of
representation in the form attached hereto as Exhibit I (the “Representation
Letter”) covering the period from June 14, 2004 through and including
December 31, 2004, and, if requested by such auditor, historical financial
statements for the Property, including income and balance sheet data for the
Property, whether required before or after the Closing. Without limiting the
foregoing, (i) Buyer or its designated independent or other auditor may audit
Seller’s operating statements of the Property, at Buyer’s expense, and Seller
shall provide such documentation as Buyer or its auditor may reasonably request
in order to complete such audit, and (ii) Seller shall furnish to Buyer such
financial and other information as may be reasonably required by Buyer or an
Affiliate of Buyer to make any required filings with the Securities and Exchange
Commission or other governmental authority; provided, however, that the
foregoing obligations of Seller shall be limited to providing such information
or documentation as may be in the possession of, or reasonably obtainable by,
Seller, its property manager or accountants, at no cost to Seller, and in the
format that Seller (or its property manager or accountants) have maintained such
information.   25.   Guaranty.       On or prior to the Close of Escrow, Seller
shall cause G REIT, Inc., a Maryland corporation (“Guarantor”), to execute, for
the benefit of Buyer, a guaranty substantially in the form attached hereto as
Exhibit L (the “Guaranty”). Said Guaranty shall irrevocably guarantee to Buyer
the due and punctual payment and performance by Seller of its obligations,
covenants and agreements (including indemnification agreements) under Sections
6.7, 7.1, 13.3, 17 and 21 of this Agreement, up to the amount of One Million and
No/100 Dollars ($1,000,000.00) (collectively, the “Guaranteed Sections”). The
Guaranty shall terminate on April 1, 2006 as to the Guaranteed Sections.   26.  
Transaction Authorizations and Approvals.       Within seven (7) business days
after the Effective Date, Seller shall obtain (or cause to be obtained) and
shall deliver to Buyer, (i) a copy of the resolutions of the board of directors
of G REIT, Inc. authorizing the execution and delivery of this Agreement by
Seller and the Guaranty by Guarantor and the performance of their respective
obligations hereunder and thereunder and designating the persons who are
authorized to execute and deliver such documents on behalf of Seller and
Guarantor and (ii) any and all consents, approvals and other authorizations as
may be necessary for Seller to enter into this Agreement and Guarantor to enter
into said Guaranty.

THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK

39



--------------------------------------------------------------------------------



 



EXECUTED on this the 27th day of June, 2005.
SELLER:
GREIT — 525 AND 600 B STREET, LP,
a Virginia limited partnership

                  By:   GREIT — 525 and 600 B Street GP, LLC,         a Virginia
limited liability company,         its general partner    
 
                    By:   Triple Net Properties, LLC,             a Virginia
limited liability company,             its manager    
 
               
 
      By:   /s/ Anthony W. Thompson    
 
                        Name: Anthony W. Thompson             Title: Chief
Executive Officer    

EXECUTED on this the 24 day of June, 2005.
BUYER:
HINES-SUMISEI US CORE OFFICE PROPERTIES, LP,
a Delaware limited partnership

              By:   Hines-Sumisei U.S. Core Office Trust,         a Maryland
real estate investment trust,         its general partner    
 
           
 
  By:   /s/ Edmund A. Donaldson    
 
                Name: Edmund A. Donaldson         Title: Vice President    

40



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY AND ESCROW INSTRUCTIONS
     This First Amendment to Agreement for Purchase and Sale of Real Property
and Escrow Instructions (this “First Amendment”) is entered into effective as of
the 5th day of June, 2005 (the “Amendment Date”) by and between GREIT — 525 AND
600 B STREET, LP, a Virginia limited partnership (“Seller”) and HINES-SUMISEI US
CORE OFFICE PROPERTIES, LP, a Delaware limited partnership (“Buyer”).
W I T N E S S E T H:
     WHEREAS, Seller and Buyer entered into that certain Agreement for Purchase
and Sale of Real Property and Escrow Instructions dated effective June 27, 2005
(the “Purchase Agreement”) by and between Seller and Buyer with respect to the
Property (as defined in the Purchase Agreement); and
     WHEREAS, Seller and Buyer desire to amend the Purchase Agreement as
hereinafter set forth.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer hereby agree as follows:
     1. Defined Terms. All capitalized terms used herein and not expressly
defined shall have the meaning given to such terms in the Purchase Agreement.
     2. Section 5.1.1. The first sentence of Section 5.1.1 of the Purchase
Agreement is hereby deleted in its entirety and the following substituted in
lieu thereof:
     “Buyer shall have from the Effective Date through and including July 5,
2005 (the “Inspection Period”) to approve or disapprove the Inspections.”
     3. Full Force and Effect. Except as amended hereby, the Purchase Agreement
shall remain in full force and effect, and Seller and Buyer hereby ratify,
confirm and adopt the same.
     4. Counterparts. This First Amendment may be executed in a number of
identical counterparts. If so executed, each of such counterparts is to be
deemed an original for all purposes, and all such counterparts shall,
collectively, constitute one amendment.
     5. Execution. This First Amendment may be executed by facsimile signature,
and a facsimile signature shall constitute an original signature for all
purposes.
[Remainder of page intentionally left blank]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
as of the Amendment Date.
SELLER:
GREIT — 525 AND 600 B STREET, LP,
a Virginia limited partnership

              By:   GREIT — 525 and 600 B Street GP, LLC,         a Virginia
limited liability company,         its general partner    
 
           
 
  By:   Triple Net Properties, LLC,    
 
      a Virginia limited liability company,    
 
      its manager    
 
           
 
  By:   /s/ Louis N. Rogers    
 
                Name: Louis N. Rogers
        Title: President    

BUYER:
HINES-SUMISEI US CORE OFFICE PROPERTIES, LP,
a Delaware limited partnership

              By:   Hines-Sumisei U.S. Core Office Trust,         a Maryland
real estate investment trust,         its general partner    
 
           
 
  By:   /s/ Edmund A. Donaldson    
 
                Name: Edmund A. Donaldson         Title: Vice President    

2



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY AND ESCROW INSTRUCTIONS
     This Second Amendment to Agreement for Purchase and Sale of Real Property
and Escrow Instructions (this “Second Amendment”) is entered into effective as
of the 5th day of July, 2005 (the “Amendment Date”) by and between GREIT — 525
AND 600 B STREET, LP, a Virginia limited partnership (“Seller”) and
HINES-SUMISEI US CORE OFFICE PROPERTIES, LP, a Delaware limited partnership
(“Buyer”).
W I T N E S S E T H:
     WHEREAS, Seller and Buyer entered into that certain Agreement for Purchase
and Sale of Real Property and Escrow Instructions dated effective June 27, 2005,
as amended by that certain First Amendment to Agreement for Purchase and Sale of
Real Property and Escrow Instructions dated June 30, 2005 (as amended, the
“Purchase Agreement”) by and between Seller and Buyer with respect to the
Property (as defined in the Purchase Agreement); and
     WHEREAS, Seller and Buyer desire to amend the Purchase Agreement as
hereinafter set forth.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer hereby agree as follows:
     1. Defined Terms. All capitalized terms used herein and not expressly
defined shall have the meaning given to such terms in the Purchase Agreement.
     2. Section 5.1.1. The first sentence of Section 5.1.1 of the Purchase
Agreement is hereby deleted in its entirety and the following substituted in
lieu thereof:
     “Buyer shall have from the Effective Date through and including July 6,
2005 (the “Inspection Period”) to approve or disapprove the Inspections.”
     3. Full Force and Effect. Except as amended hereby, the Purchase Agreement
shall remain in full force and effect, and Seller and Buyer hereby ratify,
confirm and adopt the same.
     4. Counterparts. This Second Amendment may be executed in a number of
identical counterparts. If so executed, each of such counterparts is to be
deemed an original for all purposes, and all such counterparts shall,
collectively, constitute one amendment.
     5. Execution. This Second Amendment may be executed by facsimile signature,
and a facsimile signature shall constitute an original signature for all
purposes.
[Remainder of page intentionally left blank]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
as of the Amendment Date.
SELLER:
GREIT — 525 AND 600 B STREET, LP,
a Virginia limited partnership

              By:   GREIT — 525 and 600 B Street GP, LLC,         a Virginia
limited liability company,         its general partner    
 
           
 
  By:   Triple Net Properties, LLC,    
 
      a Virginia limited liability company,    
 
      its manager    
 
           
 
  By:   /s/ Louis N. Rogers    
 
                Name: Louis N. Rogers
        Title: President    

BUYER:
HINES-SUMISEI US CORE OFFICE PROPERTIES, LP,
a Delaware limited partnership

              By:   Hines-Sumisei U.S. Core Office Trust,         a Maryland
real estate investment trust,         its general partner    
 
           
 
  By:   /s/ Edmund A. Donaldson    
 
                Name: Edmund A. Donaldson         Title: Vice President    

2



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY AND ESCROW INSTRUCTIONS
     This Third Amendment to Agreement for Purchase and Sale of Real Property
and Escrow Instructions (this “Third Amendment”) is entered into effective as of
the 6th day of July, 2005 (the “Amendment Date”) by and between GREIT — 525 AND
600 B STREET, LP, a Virginia limited partnership (“Seller”) and HINES-SUMISEI US
CORE OFFICE PROPERTIES, LP, a Delaware limited partnership (“Buyer”).
W I T N E S S E T H:
     WHEREAS, Seller and Buyer entered into that certain Agreement for Purchase
and Sale of Real Property and Escrow Instructions dated effective June 27, 2005,
as amended by that certain First Amendment to Agreement for Purchase and Sale of
Real Property and Escrow Instructions dated June 30, 2005, and as further
amended by that certain Second Amendment to Agreement for Purchase and Sale of
Real Property and Escrow Instructions dated July 5, 2005 (as amended, the
“Purchase Agreement”) by and between Seller and Buyer with respect to the
Property (as defined in the Purchase Agreement); and
     WHEREAS, Seller and Buyer desire to amend the Purchase Agreement as
hereinafter set forth.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer hereby agree as follows:
     1. Defined Terms. All capitalized terms used herein and not expressly
defined shall have the meaning given to such terms in the Purchase Agreement.
     2. Section 5.1.1. The first sentence of Section 5.1.1 of the Purchase
Agreement is hereby deleted in its entirety and the following substituted in
lieu thereof:
     “Buyer shall have from the Effective Date through and including July 8,
2005 (the “Inspection Period”) to approve or disapprove the Inspections.”
     3. Full Force and Effect. Except as amended hereby, the Purchase Agreement
shall remain in full force and effect, and Seller and Buyer hereby ratify,
confirm and adopt the same.
     4. Counterparts. This Third Amendment may be executed in a number of
identical counterparts. If so executed, each of such counterparts is to be
deemed an original for all purposes, and all such counterparts shall,
collectively, constitute one amendment.
     5. Execution. This Third Amendment may be executed by facsimile signature,
and a facsimile signature shall constitute an original signature for all
purposes.
[Remainder of page intentionally left blank]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment
as of the Amendment Date.
SELLER:
GREIT — 525 AND 600 B STREET, LP,
a Virginia limited partnership

              By:   GREIT — 525 and 600 B Street GP, LLC,         a Virginia
limited liability company,         its general partner    
 
           
 
  By:   Triple Net Properties, LLC,    
 
      a Virginia limited liability company,    
 
      its manager    
 
           
 
  By:   /s/ Louis J. Rogers    
 
                Name: Louis J. Rogers
        Title: President    

BUYER:
HINES-SUMISEI US CORE OFFICE PROPERTIES, LP,
a Delaware limited partnership

              By:   Hines-Sumisei U.S. Core Office Trust,         a Maryland
real estate investment trust,         its general partner    
 
           
 
  By:   /s/ Edmund A. Donaldson    
 
                Name: Edmund A. Donaldson         Title: Vice President    

2



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY AND ESCROW INSTRUCTIONS
     This Fourth Amendment to Agreement for Purchase and Sale of Real Property
and Escrow Instructions (this “Fourth Amendment”) is entered into effective as
of the 8th day of July, 2005 (the “Amendment Date”) by and between GREIT — 525
AND 600 B STREET, LP, a Virginia limited partnership (“Seller”) and
HINES-SUMISEI US CORE OFFICE PROPERTIES, LP, a Delaware limited partnership
(“Buyer”).
W I T N E S S E T H:
     WHEREAS, Seller and Buyer entered into that certain Agreement for Purchase
and Sale of Real Property and Escrow Instructions dated effective June 27, 2005,
as amended by that certain First Amendment to Agreement for Purchase and Sale of
Real Property and Escrow Instructions dated June 30, 2005, and as further
amended by that certain Second Amendment to Agreement for Purchase and Sale of
Real Property and Escrow Instructions dated July 5, 2005, and as further amended
by that certain Third Amendment to Agreement for Purchase and Sale of Real
Property and Escrow Instructions dated July 6, 2005 (as amended, the “Purchase
Agreement”) by and between Seller and Buyer with respect to the Property (as
defined in the Purchase Agreement); and
     WHEREAS, Seller and Buyer desire to amend the Purchase Agreement as
hereinafter set forth.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer hereby agree as follows:
     1. Defined Terms. All capitalized terms used herein and not expressly
defined shall have the meaning given to such terms in the Purchase Agreement.
     2. Section 5.1.1. The first sentence of Section 5.1.1 of the Purchase
Agreement is hereby deleted in its entirety and the following substituted in
lieu thereof:
     “Buyer shall have from the Effective Date through and including July 12,
2005 (the “Inspection Period”) to approve or disapprove the Inspections.”
     3. Full Force and Effect. Except as amended hereby, the Purchase Agreement
shall remain in full force and effect, and Seller and Buyer hereby ratify,
confirm and adopt the same.
     4. Counterparts. This Fourth Amendment may be executed in a number of
identical counterparts. If so executed, each of such counterparts is to be
deemed an original for all purposes, and all such counterparts shall,
collectively, constitute one amendment.
     5. Execution. This Fourth Amendment may be executed by facsimile signature,
and a facsimile signature shall constitute an original signature for all
purposes.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment
as of the Amendment Date.
SELLER:
GREIT — 525 AND 600 B STREET, LP,
a Virginia limited partnership

              By:   GREIT — 525 and 600 B Street GP, LLC,         a Virginia
limited liability company,         its general partner    
 
           
 
  By:   Triple Net Properties, LLC,    
 
      a Virginia limited liability company,    
 
      its manager    
 
           
 
  By:   /s/ Anthony W. Thompson    
 
                Name: Anthony W. Thompson
        Title: President and CEO    

BUYER:
HINES-SUMISEI US CORE OFFICE PROPERTIES, LP,
a Delaware limited partnership

              By:   Hines-Sumisei U.S. Core Office Trust,         a Maryland
real estate investment trust,         its general partner    
 
           
 
  By:   /s/ Edmund A. Donaldson    
 
                Name: Edmund A. Donaldson         Title: Vice President    

2